

EXHIBIT 10.2
 

 
SERVISFIRST BANCSHARES, INC.
 
INDENTURE
 

--------------------------------------------------------------------------------

 
WILMINGTON TRUST COMPANY
 
as Trustee
 

--------------------------------------------------------------------------------

 
6.0% JUNIOR SUBORDINATED MANDATORY CONVERTIBLE DEFERRABLE
 
INTEREST DEBENTURES
 
March 15, 2010
 

  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

   
Page
 
ARTICLE I
     
DEFINITIONS
       
Section 1.1
Definitions
1
         
ARTICLE II
     
SECURITIES
       
Section 2.1
Forms Generally
10
 
Section 2.2
Execution and Authentication
10
 
Section 2.3
Form and Payment
10
 
Section 2.4
Legends
11
 
Section 2.5
Global Security
11
 
Section 2.6
Interest
12
 
Section 2.7
Transfer and Exchange
13
 
Section 2.8
Replacement Securities
14
 
Section 2.9
Treasury Securities
14
 
Section 2.10
Temporary Securities
15
 
Section 2.11
Cancellation
15
 
Section 2.12
Defaulted Interest
15
 
Section 2.13
CUSIP Numbers
16
         
ARTICLE III
       
PARTICULAR COVENANTS OF THE COMPANY
       
Section 3.1
Payment of Principal, Premium and Interest
17
 
Section 3.2
Offices for Notices and Payments, etc.
17
 
Section 3.3
Appointments to Fill Vacancies in Trustee’s Office
17
 
Section 3.4
Provision as to Paying Agent
17
 
Section 3.5
Certificate to Trustee
18
 
Section 3.6
Compliance with Consolidation Provisions
18
 
Section 3.7
Limitation on Dividends
19
 
Section 3.8
Covenants as to ServisFirst Capital Trust II
19
 
Section 3.9
Payment of Expenses
20
 
Section 3.10
Payment Upon Resignation or Removal
20
 
Section 3.11
Approval of Senior Debt While Securities Outstanding
21
 

 
 
i

--------------------------------------------------------------------------------

 


ARTICLE IV
       
SECURITYHOLDERS’ LISTS AND REPORTS BY THE
COMPANY AND THE TRUSTEE
       
Section 4.1
Securityholders’ Lists
21
 
Section 4.2
Preservation and Disclosure of Lists
21
 
Section 4.3
Reports of the Company
22
 
Section 4.4
Reports by the Trustee
23
         
ARTICLE V
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS
ON EVENT OF DEFAULT
       
Section 5.1
Events of Default
24
 
Section 5.2
Payment of Securities on Default; Suit Therefor
26
 
Section 5.3
Application of Moneys Collected by Trustee
27
 
Section 5.4
Proceedings by Securityholders
28
 
Section 5.5
Proceedings by Trustee
29
 
Section 5.6
Remedies Cumulative and Continuing
29
 
Section 5.7
Direction of Proceedings and Waiver of Defaults by Majority of Securityholders
29
 
Section 5.8
Notice of Defaults
30
 
Section 5.9
Undertaking to Pay Costs
30
         
ARTICLE VI
       
CONCERNING THE TRUSTEE
       
Section 6.1
Duties and Responsibilities of Trustee
31
 
Section 6.2
Reliance on Documents, Opinions, etc.
32
 
Section 6.3
No Responsibility for Recitals, etc.
34
 
Section 6.4
Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May
Own Securities
34
 
Section 6.5
Moneys to be Held in Trust
34
 
Section 6.6
Compensation and Expenses of Trustee
34
 
Section 6.7
Officers’ Certificate as Evidence
35
 
Section 6.8
Conflicting Interest of Trustee
35
 
Section 6.9
Eligibility of Trustee
36
 
Section 6.10
Resignation or Removal of Trustee
36
 
Section 6.11
Acceptance by Successor Trustee
37
 
Section 6.12
Successor by Merger, etc.
38
 
Section 6.13
Limitation on Rights of Trustee as a Creditor
38
 
Section 6.14
Authenticating Agents
38
 

 
 
ii

--------------------------------------------------------------------------------

 


ARTICLE VII
       
CONCERNING THE SECURITYHOLDERS
       
Section 7.1
Action by Securityholders
39
 
Section 7.2
Proof of Execution by Securityholders
40
 
Section 7.3
Who Are Deemed Absolute Owners
40
 
Section 7.4
Securities Owned by Company Deemed Not Outstanding
41
 
Section 7.5
Revocation of Consents; Future Holders Bound
41
         
ARTICLE VIII
       
SECURITYHOLDERS’ MEETINGS
       
Section 8.1
Purpose of Meetings
41
 
Section 8.2
Call of Meetings by Trustee
42
 
Section 8.3
Call of Meetings by Company or Securityholders
42
 
Section 8.4
Qualifications for Voting
42
 
Section 8.5
Regulations
42
 
Section 8.6
Voting
43
         
ARTICLE IX
       
AMENDMENTS
       
Section 9.1
Without Consent of Securityholders
44
 
Section 9.2
With Consent of Securityholders
45
 
Section 9.3
Effect of Supplemental Indentures
46
 
Section 9.4
Notation on Securities
46
 
Section 9.5
Evidence of Compliance of Supplemental Indenture to be Furnished Trustee
46
         
ARTICLE X
       
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
       
Section 10.1
Company May Consolidate, etc., on Certain Terms
47
 
Section 10.2
Successor Corporation to be Substituted for Company
47
 
Section 10.3
Opinion of Counsel to be Given Trustee
48
         
ARTICLE XI
       
SATISFACTION AND DISCHARGE OF INDENTURE
       
Section 11.1
Discharge of Indenture
48
 

 
 
iii

--------------------------------------------------------------------------------

 


Section 11.2
Deposited Moneys and U.S. Government Obligations to be Held in Trust by Trustee
49
 
Section 11.3
Paying Agent to Repay Moneys Held
49
 
Section 11.4
Return of Unclaimed Moneys
49
 
Section 11.5
Defeasance Upon Deposit of Moneys or U.S. Government Obligations
49
 
Section 11.6
Reinstatement
51
         
ARTICLE XII
       
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS
       
Section 12.1
Indenture and Securities Solely Corporate Obligations
51
         
ARTICLE XIII
       
MISCELLANEOUS PROVISIONS
       
Section 13.1
Successors
51
 
Section 13.2
Official Acts by Successor Corporation
52
 
Section 13.3
Surrender of Company Powers
52
 
Section 13.4
Address for Notices, etc.
52
 
Section 13.5
Governing Law
52
 
Section 13.6
Evidence of Compliance with Conditions Precedent
52
 
Section 13.7
Business Days
53
 
Section 13.8
Table of Contents, Headings, etc.
53
 
Section 13.9
Execution in Counterparts
53
 
Section 13.10
Separability
53
 
Section 13.11
Assignment
53
 
Section 13.12
Acknowledgment of Rights
54
         
ARTICLE XIV
       
PREPAYMENT OF SECURITIES
       
Section 14.1
Prepayment
54
 
Section 14.2
[Reserved.]
54
 
Section 14.3
No Sinking Fund
54
 
Section 14.4
Notice of Prepayment
54
 
Section 14.5
Payment of Securities Called for Prepayment
56
 

 
 
iv

--------------------------------------------------------------------------------

 


ARTICLE XV
       
SUBORDINATION OF SECURITIES
       
Section 15.1
Agreement to Subordinate
56
 
Section 15.2
Default on Senior Debt
56
 
Section 15.3
Liquidation; Dissolution; Bankruptcy
57
 
Section 15.4
Subrogation
58
 
Section 15.5
Trustee to Effectuate Subordination
59
 
Section 15.6
Notice by the Company
59
 
Section 15.7
Rights of the Trustee; Holders of Senior Debt
60
 
Section 15.8
Subordination May Not Be Impaired
61
         
ARTICLE XVI
       
EXTENSION OF INTEREST PAYMENT PERIOD
       
Section 16.1
Extension of Interest Payment Period
61
 
Section 16.2
Notice of Extension
62
         
ARTICLE XVII
       
MANDATORY AND OPTION CONVERSION OF SECURITIES
       
Section 17.1
Mandatory Conversion
62
 
Section 17.2
Conversion at Holder’s Option
63
 
Section 17.3
Adjustments to Conversion Price
65
 
Section 17.4
Reclassification, Consolidation, Merger or Sale Of Assets
70
 
Section 17.5
Notice of Adjustments of Conversion Price
70
 
Section 17.6
Prior Notice of Certain Events
71
 
Section 17.7
Certain Defined Terms
72
 
Section 17.8
Dividend or Interest Reinvestment Plans
72
 
Section 17.9
Certain Additional Rights
73
 
Section 17.10
Trustee Not Responsible for Determining Conversion Price or Adjustments
73
         
EXHIBIT A Form of Debenture
A-1
 
EXHIBIT B Officer’s Certificate
B-1
 

 
 
v

--------------------------------------------------------------------------------

 

INDENTURE
 
THIS INDENTURE, dated as of March 15, 2010, between ServisFirst Bancshares,
Inc., a Delaware corporation (hereinafter sometimes called the “Company”), and
Wilmington Trust Company, a Delaware banking corporation, as trustee
(hereinafter sometimes called the “Trustee”).


WITNESSETH:


In consideration of the premises, and the purchase of the Securities by the
holders thereof, the Company covenants and agrees with the Trustee for the equal
and proportionate benefit of the respective holders from time to time of the
Securities, as follows:


ARTICLE I
 
DEFINITIONS
 
Section 1.1        Definitions.
 
The terms defined in this Section 1.1 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture shall have the respective meanings specified in this Section 1.1.  All
other terms used in this Indenture which are defined in the Trust Indenture Act,
or which are by reference therein defined in the Securities Act, shall (except
as herein otherwise expressly provided or unless the context otherwise requires)
have the meanings assigned to such terms in said Trust Indenture Act and in said
Securities Act as in force at the date of this Indenture as originally
executed.  The following terms have the meanings given to them in the Trust
Agreement: (i) Clearing Agency; (ii) Delaware Trustee; (iii) Property Trustee;
(iv) Administrative Trustees; (v) Distribution; (vi) Distribution Date; and
(vii) Direct Action.  All accounting terms used herein and not expressly defined
shall have the meanings assigned to such terms in accordance with GAAP.  The
words “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.  Headings are used for convenience of reference only and do not
affect interpretation.  The singular includes the plural and vice versa.


“Additional Sums” has the meaning set forth in Section 2.6(c).


“Affiliate” means, with respect to a specified Person, (a) any Person directly
or indirectly owning, controlling or holding the power to vote 10% or more of
the outstanding voting securities or other ownership interests of the specified
Person, (b) any Person 10% or more of whose outstanding voting securities or
other ownership interests are directly or indirectly owned, controlled or held
with power to vote by the specified Person, (c) any Person directly or
indirectly controlling, controlled by, or under common control with the
specified Person, (d) a partnership in which the specified Person is a general
partner, (e) any officer or director of the specified Person, and (f) if the
specified Person is an individual, any entity of which the specified Person is
an officer, director or general partner.

 
1

--------------------------------------------------------------------------------

 


“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.14.


“Bankruptcy Law” means Title 11 of the United States Code, or any similar or
successor federal or state law for the relief of debtors.


“Board of Directors” means either the Board of Directors of the Company or any
duly authorized committee of that board.


“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.


“Business Day” means, with respect to any series of Securities, any day other
than a Saturday or a Sunday or a day on which banking institutions in The City
of New York or Wilmington, Delaware are authorized or required by law or
executive order to close.


“Capital Event” means the receipt by the Company and the Administrative Trustees
of an opinion of Haskell Slaughter Young & Rediker, LLC, or any other
independent bank regulatory counsel experienced in such matters, to the effect
that, as a result of (a) any amendment to, or change (including any announced
prospective change) in, the laws (or any regulations thereunder) of the United
States or any rules, guidelines or policies of the Federal Deposit Insurance
Corporation, the Board of Governors of the Federal Reserve System (“Federal
Reserve”), or any other federal bank regulatory agency or (b) any official
administrative pronouncement or judicial decision interpreting or applying such
laws or regulations, which amendment or change is effective or such
pronouncement or decision is announced on or after the Issue Date, (i) the
Company is or within 90 days will be subject to capital adequacy requirements
and such requirements do not or will not permit the Preferred Securities to
constitute, subject to limitations on inclusion of the Preferred Securities as
Tier 1 capital imposed by Federal Reserve capital guidelines in effect and
applicable to the Company as of the date of the Confidential Offering
Memorandum, Tier 1 capital (or its then-equivalent) or (ii) the amount of net
proceeds received from the sale of the Preferred Securities and contributed by
the Company to ServisFirst Bank does not or within 90 days will not constitute
Tier 1 (core) capital (or its then-equivalent).


“Capital Leases” means, with respect to the Company or its Subsidiaries, as
applicable, any lease of any property that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a consolidated balance sheet
of the Company and its Subsidiaries.


“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
 
 
2

--------------------------------------------------------------------------------

 

“Common Securities” means undivided beneficial interests in the assets of
ServisFirst Capital Trust II which rank pari passu with Preferred Securities
issued by ServisFirst Capital Trust II; provided, however, that if an Event of
Default has occurred and is continuing, no payments in respect of Distributions
on, or payments upon liquidation, redemption or otherwise with respect to, the
Common Securities shall be made until the holders of the Preferred Securities
shall be paid in full the Distributions and the liquidation, redemption and
other payments to which they are entitled.


“Company” means ServisFirst Bancshares, Inc., a Delaware corporation, and,
subject to the provisions of Article X, shall include its successors and
assigns.


“Company Common Stock” means the common stock, part value $.001 per share, of
the Company or any other class of stock resulting from changes or
reclassifications of such Common Stock consisting solely of changes in par
value, or from par value to no par value, or from no par value to par value.


“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by the Chief Executive Officer, the President, a Vice
President, the Chief Financial Officer, the Controller, the Secretary or an
Assistant Secretary of the Company, and delivered to the Trustee.


“Compounded Interest” has the meaning set forth in Section 16.1.


“Confidential Offering Memorandum” means the Confidential Offering Memorandum
related to the issuance of up to $15,000,000 of Preferred Securities of
ServisFirst Capital Trust II, dated January 15, 2010.


“Contingent Obligation” means, with respect to the Company and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Contingent Obligation shall not include (i)
obligations under insurance or reinsurance policies, or (ii) endorsements for
collection or deposit in the ordinary course of business.


“Conversion Agent” means the Trustee, in its capacity as Conversion Agent, or
such other Conversion Agent as may be appointed by the Company under the Trust
Agreement.


“Conversion Price” has the meaning set forth in Section 17.2(a).


“Conversion Stock” means one or more shares of Company Common Stock issuable
upon conversion of the Preferred Securities or the Debentures.


“Coupon Rate” has the meaning set forth in Section 2.6(a).

 
3

--------------------------------------------------------------------------------

 
 
“Custodian” means any receiver, trustee, assignee, liquidator, or similar
official under any Bankruptcy Law.


“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.


“Deferred Interest” has the meaning set forth in Section 16.1.


“Definitive Securities” means those securities issued in fully registered
certificated form not otherwise in global form.


“Depositary” means, with respect to Securities of any series, for which the
Company shall determine that such Securities will be issued as a Global
Security, The Depository Trust Company, New York, New York, another clearing
agency, or any successor registered as a clearing agency under the Exchange Act
or other applicable statute or regulation, which, in each case, shall be
designated by the Company pursuant to Section 2.5(d).


“Dissolution Event” means the liquidation of the Trust pursuant to the Trust
Agreement, and the distribution of the Securities held by the Property Trustee
to the holders of the Trust Securities issued by the ServisFirst Capital Trust
II pro rata in accordance with the Trust Agreement.


“Event of Default” means any event specified in Section 5.1, continued for the
period of time, if any, and after the giving of the notice, if any, therein
designated.


“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.


“Extension Period” has the meaning set forth in Section 16.1.


“Interest Period” means the period commencing on the Issue Date and ending on
March 15, 2040.


“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Company and its Subsidiaries throughout the period indicated and consistent
with the prior financial practice of the Company and its Subsidiaries.


“Global Security” means, with respect to the Securities, a Security executed by
the Company and delivered by the Trustee to the Depositary or pursuant to the
Depositary’s instruction, all in accordance with the Indenture, which shall be
registered in the name of the Depositary or its nominee.

 
4

--------------------------------------------------------------------------------

 


“Indebtedness for Money Borrowed” means any obligation of, or any obligation
guaranteed by, the Company for the repayment of borrowed money, whether or not
evidenced by bonds, debentures, notes or other written instruments.


“Indenture” means this instrument as originally executed or, if amended as
herein provided, as so amended.


“Interest Payment Date” has the meaning set forth in Section 2.6.


“Investment Company Event” means that ServisFirst Capital Trust II and the
Company shall have received an opinion, requested by the Company, of counsel
experienced in practice under the Investment Company Act of 1940, as amended
(the “1940 Act”), to the effect that, as a result of the occurrence of a change
in law or regulation or a change in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority (a “Change in 1940 Act Law”), there is more than an insubstantial risk
that ServisFirst Capital Trust II is or will be considered an “investment
company” which is required to be registered under the 1940 Act, which Change in
1940 Act Law becomes effective on or after the Issue Date.


 “Issue Date” means March 15, 2010.


“Lien” means, with respect to any asset, any Mortgage, lien, pledge, charge,
security interest or encumbrance of any kind with respect to such asset.  For
the purposes of this Indenture, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.


“Mortgage” means and includes any mortgage, pledge, lien, security interest,
conditional sale or other title retention agreement or other similar
encumbrance.


“Non Book-Entry Preferred Securities” has the meaning set forth in Section 2.5.


“Officers” means any of the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief Financial Officer, the Treasurer or the Secretary
of the Company.


“Officers’ Certificate” means a certificate signed by two Officers and delivered
to the Trustee.


“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of the Company, and who shall be acceptable to the Trustee.


“Other Debentures” means all junior subordinated debentures issued by the
Company from time to time and sold to trusts to be established by the Company
(if any), in each case similar to ServisFirst Capital Trust II.

 
5

--------------------------------------------------------------------------------

 


“Other Guarantees” means all guarantees to be issued by the Company with respect
to capital securities (if any) and issued to other trusts to be established by
the Company (if any), in each case similar to the ServisFirst Capital Trust II.


 “outstanding” when used with reference to Securities, shall, subject to the
provisions of Section 7.4, mean, as of any particular time, all Securities
authenticated and delivered by the Trustee or an Authenticating Agent under this
Indenture, except


(a)           Securities theretofore cancelled by the Trustee or an
Authenticating Agent or delivered to the Trustee for cancellation;


(b)           Securities, or portions thereof, for the payment or prepayment of
which moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Company) or shall have been set
aside and segregated in trust by the Company (if the Company shall act as its
own paying agent); provided that, if such Securities, or portions thereof, are
to be prepaid prior to maturity thereof, notice of such prepayment shall have
been given as in Article XIV provided or provision satisfactory to the Trustee
shall have been made for giving such notice; and


(c)           Securities in lieu of or in substitution for which other
Securities shall have been authenticated and delivered pursuant to the terms of
Section 2.8 unless proof satisfactory to the Company and the Trustee is
presented that any such Securities are held by bona fide holders in due course.


“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.


“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.8 in lieu of a lost, destroyed or
stolen Security shall be deemed to evidence the same debt as the lost, destroyed
or stolen Security.


“Preferred Securities” means undivided beneficial interests in the assets of
ServisFirst Capital Trust II which rank pari passu with the Common Securities
issued by ServisFirst Capital Trust II; provided, however, that if an Event of
Default has occurred and is continuing, no payments in respect of Distributions
on, or payments upon liquidation, redemption or otherwise with respect to, the
Common Securities shall be made until the holders of the Preferred Securities
shall be paid in full the Distributions and the liquidation, redemption and
other payments to which they are entitled.


“Preferred Securities Guaranty” means any guarantee that the Company may enter
into with any Person or Persons that operate directly or indirectly for the
benefit of holders of Preferred Securities of ServisFirst Capital Trust II.

 
6

--------------------------------------------------------------------------------

 


“Prepayment Price” means, with respect to any prepayment of the Securities
pursuant to Section 14.1 hereof, an amount in cash equal to 100% of the
principal amount of the Securities to be prepaid, plus accrued and unpaid
interest thereon, including Compounded Interest and Additional Sums, if any, to
the date of such prepayment.


“Principal Office of the Trustee”, or other similar term, means the principal
office of the Trustee, at which at any particular time its corporate trust
business shall be administered, which office at the date of execution of this
Indenture is located at the office of the Trustee, Wilmington Trust Company,
1100 N. Market Street, Wilmington, Delaware 19890,  Attention: Corporate Trust
Administration, Facsimile: 302.636.4145.


“Property Trustee” shall have the same meaning as set forth in the Trust
Agreement.


“Qualified Debt Obligations” means, without duplication and other than the
Securities, (a) debt securities of the Company, provided that the terms of any
such debt security (i) permit the deferral of principal and interest payments
for a period of up to five years (but not beyond the maturity date), as elected
by the Company, (ii) have a maturity for payment of principal of not less than
10 years after the date of issuance, and (iii) include provisions making the
debt security expressly subordinate to all other debt of the Company, (b)
preferred securities issued by a Subsidiary, the sole purpose of which is to
issue such preferred securities and invest the proceeds thereof in debt
securities of the type described in clause (a) above, and which preferred
securities are payable solely out of the proceeds of payments on account of such
debt securities; and (c) the obligations recorded on the consolidated balance
sheet of the Company and its Subsidiaries with respect to debt securities of the
type described in clause (a) above and preferred securities of the type
described in clause (b) above.


“Responsible Officer”, when used with respect to the Trustee, means any officer
assigned to the Principal Office of the Trustee with direct responsibility for
the administration of the Indenture including any managing director, vice
president, assistant vice president, assistant treasurer, assistant secretary or
any other officer of the Trustee customarily performing functions similar to
those performed by any of the above designated officers and having direct
responsibility for the administration of this Indenture and also means, with
respect to a particular matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.


“Securities” means the Company’s 6.0% Junior Subordinated Mandatory Convertible
Deferrable Interest Debentures due March 15, 2040, as authenticated and issued
under this Indenture.


“Securities Act” means the Securities Act of 1933, as in effect from time to
time.


“Securityholder”, “holder of Securities”, or other similar terms, means any
Person in whose name at the time a particular Security is registered on the
register kept by the Company or the Trustee for that purpose in accordance with
the terms hereof.
 
 
7

--------------------------------------------------------------------------------

 

“Security Register” means (i) prior to a Dissolution Event, the list of holders
provided to the Trustee pursuant to Section 4.1, and (ii) following a
Dissolution Event, any security register maintained by a security registrar for
the securities appointed by the Company following the execution of a
supplemental indenture providing for transfer procedures as provided for in
Section 2.7(a).


“Senior Debt” means, with respect to the Company: (a) all liabilities,
obligations and indebtedness for borrowed money, whether or not evidenced by
bonds, debentures, notes or other similar instruments, (b) all obligations to
pay the deferred purchase price of property or services (other than trade
payables due and arising in the ordinary course of business), (c) all Capital
Leases, (d) all debt of any other Person secured by a Lien on any asset of the
Company or any of its Subsidiaries, (e) all Contingent Obligations, and (f) all
obligations, contingent or otherwise, relating to the face amount of letters of
credit, whether or not drawn, and banker’s acceptance, but excluding any
obligation relating to an undrawn letter of credit if the undrawn letter of
credit is issued in connection with a liability for which a reserve has been
established by the Company or the applicable Subsidiary in accordance with
GAAP.  Notwithstanding the foregoing, the term “Senior Debt” shall not include
(a) the Securities, (b) the Preferred Securities Guaranty, (c) Qualified Debt
Obligations, (d) to the extent any such line of credit may be in place from time
to time, any working capital line of credit available to the Company in the
amount of $500,000 or any replacement indebtedness of equal dollar amount, (e)
any indebtedness of the Company or any Subsidiary with the Federal Home Loan
Bank or the Federal Reserve Bank; (f) any Lien incurred by any Subsidiary to
collateralize deposits under the Alabama SAFE program; (g) indebtedness
under  or related to the Company’s 8.5% Junior Subordinated Deferrable Interest
Debentures due September 1, 2038, (h) indebtedness of ServisFirst Bank (or of
the Company, if any) under ServisFirst Bank’s 8.25% Subordinated Note due June
1, 2016 or (i) any trade accounts payables of the Company or any Subsidiary
arising in the normal course of business.


“ServisFirst Capital Trust II” means ServisFirst Capital Trust II, a Delaware
statutory trust created for the purpose of issuing its undivided beneficial
interests in connection with the issuance of Securities under this Indenture.


“Special Event” means a Capital Event, a Tax Event or an Investment Company
Event.


“Stated Maturity” means March 15, 2040.


“Subsidiary” means with respect to any Person, (i) any corporation at least a
majority of whose outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of whose outstanding partnership
or similar interests shall at the time be owned by such Person, or by one or
more of its Subsidiaries, or by such Person and one or more of its Subsidiaries
and (iii) any limited partnership of which such Person or any of its
Subsidiaries is a general partner.  For the purposes of this definition, “voting
stock” means shares, interests, participations or other equivalents in the
equity interest (however designated) in such Person having ordinary voting power
for the election of a majority of the directors (or the equivalent) of such
Person, other than shares, interests, participations or other equivalents having
such power only by reason of the occurrence of a contingency.

 
8

--------------------------------------------------------------------------------

 


“Tax Event” means the receipt by ServisFirst Capital Trust II and the Company of
an opinion, requested by the Company, of counsel experienced in such matters to
the effect that, as a result of any amendment to, or change (including any
announced prospective change) in, the laws or any regulations thereunder of the
United States or any political subdivision or taxing authority thereof or
therein or as a result of any official administrative written decision or
pronouncement or judicial decision interpreting or applying such laws or
regulations, which amendment or change is effective or which pronouncement or
decision is made on or after the Issue Date, there is more than an insubstantial
risk that (i) ServisFirst Capital Trust II is, or will be within 90 days of the
date of such opinion, subject to United States Federal income tax with respect
to income received or accrued on the Securities, (ii) interest payable by the
Company on the Securities is not, or within 90 days of the date of such opinion,
will not be, deductible by the Company, in whole or in part, for United States
Federal income tax purposes, or (iii) ServisFirst Capital Trust II is, or will
be within 90 days of the date of such opinion, subject to more than a de minimis
amount of other taxes, duties or other governmental charges.


“Trust” has the meaning ascribed to such term in the Trust Agreement.


           “Trust Agreement” means the Amended and Restated Trust Agreement of
ServisFirst Capital Trust II, dated as of March 15, 2010.


“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date of execution of this Indenture except as provided in Section 9.3; provided,
however, that, in the event the Trust Indenture Act of 1939 is amended after
such date, “Trust Indenture Act” shall mean, to the extent required by any such
amendment, the Trust Indenture Act of 1939 as so amended.


“Trust Securities” means the Preferred Securities and the Common Securities,
collectively.


“Trustee” means the Person identified as “Trustee” in the first paragraph
hereof, and, subject to the provisions of Article VI hereof, shall also include
its successors and assigns as Trustee hereunder.


“U.S. Government Obligations” means securities that are (i) direct obligations
of the United States of America for the payment of which its full faith and
credit is pledged or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case under clauses
(i) or (ii) are not callable or redeemable at the option of the issuer thereof,
and shall also include a depository receipt issued by a bank or trust company as
custodian with respect to any such U.S. Government Obligation or a specific
payment of interest on or principal of any such U.S.  Government Obligation held
by such custodian for the account of the holder of a depository receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligation or the specific payment of interest on or principal of the
U.S. Government Obligation evidenced by such depository receipt.

 
9

--------------------------------------------------------------------------------

 


ARTICLE II
 
SECURITIES
 
Section 2.1        Forms Generally.
 
The Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A, the terms of which are incorporated in
and made a part of this Indenture.  The Securities may have notations, legends
or endorsements required by law, stock exchange rule, agreements to which the
Company is subject or usage.  Each Security shall be dated the date of its
authentication.  The Securities shall be issued in denominations of $1 and in
integral multiples thereof.


Section 2.2        Execution and Authentication.
 
The Securities shall be signed on behalf of the Company by the Chief Executive
Officer, the President, the Chief Operating Officer or the Chief Financial
Officer under corporate seal and attested by its Secretary.  Any signature may
be in the form of a manual or facsimile signature.  If an Officer whose
signature is on a Security no longer holds that office at the time the Security
is authenticated, the Security shall nevertheless be valid.


A Security shall not be valid until authenticated by the manual signature of the
Trustee.  The signature of the Trustee shall be conclusive evidence that the
Security has been authenticated under this Indenture.  The form of Trustee’s
certificate of authentication to be borne by the Securities shall be
substantially as set forth in Exhibit A hereto.  A Security shall be dated the
date of its authentication.


The Trustee shall, upon a Company Order, authenticate for original issue up to,
and the aggregate principal amount of Securities outstanding at any time may not
exceed, $15,050,000 aggregate principal amount of the Securities, except as
provided in Sections 2.7, 2.8, 2.10 and 14.5.


Section 2.3        Form and Payment.
 
Except as provided in Section 2.5, the Securities shall be issued in fully
registered certificated form without interest coupons.  Principal of and
premium, if any, and interest on the Securities issued in certificated form will
be payable, the transfer of such Securities will be registrable and such
Securities will be exchangeable for Securities bearing identical terms and
provisions at the office or agency of the Trustee; provided, however, that
payment of interest with respect to the Securities (other than Securities issued
in global form, the payment of interest on which shall be made in immediately
available funds) may be made at the option of the Company (i) by check mailed to
the holder at such address as shall appear in the Security Register or (ii) by
wire transfer to an account maintained by the Person entitled thereto, provided
that proper transfer instructions have been received in writing by the relevant
record date.  Notwithstanding the foregoing, so long as the holder of any
Securities is the Property Trustee, the payment of the principal of and premium,
if any, and interest (including Compounded Interest and Additional Sums, if any)
on such Securities held by the Property Trustee will be made in immediately
available funds at such place and to such account as may be designated by the
Property Trustee.

 
10

--------------------------------------------------------------------------------

 
 
 Section 2.4        Legends.
 
Except as otherwise determined by the Company in accordance with applicable law,
each Security shall bear the applicable legends relating to restrictions on
transfer pursuant to the securities laws in substantially the form set forth on
Exhibit A hereto, if any.


Section 2.5      Global Security.
 
(a)           In connection with a Dissolution Event,


(i)           if any Preferred Securities are held in book-entry form, the
related certificate representing the Preferred Securities shall be presented to
the Trustee (if an arrangement with the Depositary has been maintained) by the
Property Trustee in exchange for one or more Global Securities (as may be
required pursuant to Section 2.7) in an aggregate principal amount equal to the
aggregate principal amount of all outstanding Securities held in book-entry
form, to be registered in the name of the Depositary, or a custodian therefor,
or its nominee, and delivered by the Trustee to the Depositary, or its
custodian, for crediting to the accounts of its participants pursuant to the
instructions of the Administrative Trustees; the Company upon any such
presentation shall execute one or more Global Securities in such aggregate
principal amount and deliver the same to the Trustee for authentication and
delivery in accordance with this Indenture; and payments on the Securities
issued as a Global Security will be made to the Depositary; and


(ii)           if any Preferred Securities are held in certificated form, the
related Definitive Securities may be presented to the Trustee by the Property
Trustee and any certificate which represents Preferred Securities other than
Preferred Securities in book-entry form (“Non Book-Entry Preferred Securities”)
will be deemed to represent beneficial interests in Securities presented to the
Trustee by the Property Trustee having an aggregate principal amount equal to
the aggregate liquidation amount of the Non Book-Entry Preferred Securities
until such certificates are presented to the Security Registrar for transfer or
reissuance, at which time such certificates will be cancelled and a Security,
registered in the name of the holder of the certificate, with an aggregate
principal amount equal to the aggregate liquidation amount of the certificate
cancelled, will be executed by the Company and delivered to the Trustee for
authentication and delivery in accordance with this Indenture.  Upon the
issuance of such Securities, Securities with an equivalent aggregate principal
amount that were presented by the Property Trustee to the Trustee will be deemed
to have been cancelled.
 
 
11

--------------------------------------------------------------------------------

 

(b)           The Global Securities shall represent the aggregate amount of
outstanding Securities from time to time endorsed thereon; provided, that the
aggregate amount of outstanding Securities represented thereby may from time to
time be reduced or increased, as appropriate, to reflect exchanges and
prepayments.  Any endorsement of a Global Security to reflect the amount of any
increase or decrease in the amount of outstanding Securities represented thereby
shall be made by the Trustee, in accordance with instructions given by the
Company as required by this Section 2.5.


(c)           The Global Securities may be transferred, in whole but not in
part, only to another nominee of the Depositary, or to a successor Depositary
selected or approved by the Company or to a nominee of such successor
Depositary.


(d)           If at any time the Depositary notifies the Company that it is
unwilling or unable to continue as Depositary or the Depositary has ceased to be
a clearing agency registered under the Exchange Act, and a successor Depositary
is not appointed by the Company within 90 days after the Company receives such
notice or becomes aware of such condition, as the case may be, the Company will
execute, and the Trustee, upon receipt of a Company Order, will authenticate and
make available for delivery the Definitive Securities, in authorized
denominations, and in an aggregate principal amount equal to the principal
amount of the Global Security in exchange for such Global Security.  If there is
an Event of Default, the Depositary shall have the right to exchange the Global
Securities for Definitive Securities.  In addition, the Company may at any time
determine that the Securities shall no longer be represented by a Global
Security.  In the event of such an Event of Default or such a determination, the
Company shall execute, and subject to Section 2.7, the Trustee, upon receipt of
an Officers’ Certificate evidencing such determination by the Company, will
authenticate and make available for delivery the Definitive Securities, in
authorized denominations, and in an aggregate principal amount equal to the
principal amount of the Global Security in exchange for such Global
Security.  Upon the exchange of the Global Security for such Definitive
Securities, in authorized denominations, the Global Security shall be cancelled
by the Trustee.  Such Definitive Securities issued in exchange for the Global
Security shall be registered in such names and in such authorized denominations
as the Depositary, pursuant to instructions from its direct or indirect
participants or otherwise, shall instruct the Trustee.  The Trustee shall
deliver such Definitive Securities to the Persons in whose names such Definitive
Securities are so registered.


Section 2.6      Interest.
 
(a)           During the Interest Period, each Security will bear interest at
the rate of 6.0% per annum (the “Coupon Rate”).  Each security will bear
interest at the Coupon Rate and be paid quarterly, in arrears, on June 15,
September 15, December 15 and March 15 (each, an “Interest Payment Date”),
commencing on June 15, 2010, from the most recent date to which interest has
been paid or, if no interest has been paid, from the Issue Date to the next
Interest Payment Date (each such quarterly cycle referred to as a “Distribution
Period”).  Interest shall be paid for each Distribution Period, until the
principal thereof becomes due and payable, and on any overdue principal and (to
the extent that payment of such interest is enforceable under applicable law) on
any overdue installment of interest at the Coupon Rate, compounded quarterly,
payable (subject to the provisions of Article XVI) quarterly in arrears on each
Interest Payment Date commencing on June 15, 2010.  Interest shall be paid to
the Person in whose name such Security or any predecessor Security is registered
at the close of business on the regular record date for such interest
installment, which shall be such date as is 15 days prior to the relevant
Interest Payment Date.

 
12

--------------------------------------------------------------------------------

 
 
(b)           Interest will be computed on the basis of the actual number of
days elapsed over a 360-day year of twelve 30-day months.  In the event that any
Interest Payment Date falls on a day that is not a Business Day, then payment of
interest payable on such date will be made on the next succeeding day which is a
Business Day (and without any interest or other payment in respect of any such
delay), with the same force and effect as if made on such date.


(c)           During such time as the Property Trustee is the holder of any
Securities, the Company shall pay any additional amounts on the Securities as
may be necessary in order that the amount of Distributions then due and payable
by ServisFirst Capital Trust II on the outstanding Trust Securities shall not be
reduced as a result of any additional taxes, duties and other governmental
charges to which ServisFirst Capital Trust II has become subject as a result of
a Tax Event (“Additional Sums”).


Section 2.7      Transfer and Exchange.
 
(a)           Transfer Restrictions.  The Securities may not be transferred
except in compliance with this section and any legend contained in Exhibit A, if
any, unless otherwise determined by the Company in accordance with applicable
law.  Upon any distribution of the Securities following a Dissolution Event, the
Company and the Trustee shall enter into a supplemental indenture pursuant to
Section 9.1 to provide for the transfer restrictions and procedures with respect
to the Securities substantially similar to those contained in the Trust
Agreement, if any, to the extent applicable in the circumstances existing at
such time.


(b)           Conditions to Transfer.  The Securities may not be transferred
unless (i) the Trustee receives an Opinion of Counsel satisfactory to the
Trustee stating that such transfer is exempt from registration under applicable
state and federal securities laws, will not cause the Company to be an
“Investment Company” or under the “control” of an “Investment Company” within
the meaning of the Investment Company Act of 1940, as amended, and otherwise
complies with the restrictions on transfer contained in this Indenture, and (ii)
the transferee certifies to the Trustee that it is not (x) an employee benefit
plan (as defined in Section 3(3) of ERISA) that is subject to the provisions of
Title I of ERISA, (y) a plan described in Section 4975(e)(1) of the Internal
Revenue Code of 1986 as amended or (z) any entity whose underlying assets
include plan assets by reason of a plan’s investment in the Company (each a
“Benefit Plan”).  By accepting and holding a Security the transferee thereof
shall be deemed to have represented and warranted that it is not a Benefit
Plan.  The Trustee shall have no obligation to determine whether or not a
transferee of a Security is or is not a Benefit Plan.  Notwithstanding the
foregoing, the conditions of transfer shall not apply in the event the
Securities are issued to the Holders of the Preferred Securities.


(c)           General Provisions Relating to Transfers and Exchanges.  To permit
registrations of transfers and exchanges, the Company shall execute and the
Trustee shall authenticate Definitive Securities or Global Securities, as
applicable.  All Definitive Securities or Global Securities issued upon any
registration of transfer or exchange of Definitive Securities or Global
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Definitive
Securities or Global Securities surrendered upon such registration of transfer
or exchange.

 
13

--------------------------------------------------------------------------------

 
 
No service charge shall be made to a holder for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith.


The Company shall not be required to (i) issue or register the transfer of or
exchange Securities during a period beginning at the opening of business 15 days
before the day of mailing of a notice of prepayment or any notice of selection
of Securities for prepayment under Article XIV hereof and ending at the close of
business on the day of such mailing; or (ii) register the transfer of or
exchange any Security so selected for prepayment in whole or in part, except the
unprepaid portion of any Security being prepaid in part.


Prior to due presentment for the registration of a transfer of any Security, the
Trustee, any agent and the Company may deem and treat the Person in whose name
any Security is registered as the absolute owner of such Security for the
purpose of receiving payment of principal of and premium, if any, and interest
on such Securities, and neither the Trustee, any agent nor the Company shall be
affected by notice to the contrary.


Section 2.8        Replacement Securities.
 
If any mutilated Security is surrendered to the Trustee, or the Company and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Security, the Company shall issue and the Trustee shall authenticate a
replacement Security if the Trustee’s requirements for replacements of
Securities are met.  An indemnity bond must be supplied by the holder that is
sufficient in the judgment of the Trustee and the Company to protect the
Company, the Trustee and any authenticating agent from any loss that any of them
may suffer if a Security is replaced.  The Company or the Trustee may charge for
its expenses in replacing a Security.


Every replacement Security is an obligation of the Company and shall be entitled
to all of the benefits of this Indenture equally and proportionately with all
other Securities duly issued hereunder.


Section 2.9        Treasury Securities.
 
In determining whether the holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any Affiliate of the Company shall be considered as though not
outstanding, except that for purposes of determining whether the Trustee shall
be protected in relying on any such direction, waiver or consent, only
Securities that a Responsible Officer of the Trustee actually knows to be so
owned shall be so considered.
 
14

--------------------------------------------------------------------------------


 
Section 2.10      Temporary Securities.

Pending the preparation of Global Securities or Definitive Securities, the
Company may execute, and upon Company Order the Trustee shall authenticate and
make available for delivery, temporary Securities that are printed, typewritten,
lithographed, mimeographed or otherwise reproduced, in any authorized
denomination, substantially of the tenor of the Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
conclusively evidenced by their execution of such Securities.


If temporary Securities are issued, the Company shall cause Global Securities or
Definitive Securities, as applicable, to be prepared without unreasonable
delay.  The Global Securities or Definitive Securities shall be printed,
typewritten, lithographed or engraved, or provided by any combination thereof,
or in any other manner permitted by the rules and regulations of any applicable
securities exchange, all as determined by the officers executing such Global
Securities or Definitive Securities.  After the preparation of Global Securities
or Definitive Securities, the temporary Securities shall be exchangeable for
Global Securities or Definitive Securities, as applicable, upon surrender of the
temporary Securities at the office or agency maintained by the Company for such
purpose pursuant to Section 3.2 hereof, without charge to the Holder.  Upon
surrender for cancellation of any one or more temporary Securities, the Company
shall execute, and the Trustee shall authenticate and make available for
delivery, in exchange therefor the same aggregate principal amount of Global
Securities or Definitive Securities of authorized denominations.  Until so
exchanged, the temporary Securities shall in all respects be entitled to the
same benefits under this Indenture as Global Securities or Definitive
Securities.


Section 2.11      Cancellation.
 
The Company at any time may deliver Securities to the Trustee for
cancellation.  The Trustee and no one else shall cancel all Securities
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall retain or destroy cancelled Securities in accordance with
its normal practices (subject to the record retention requirement of the
Exchange Act) unless the Company directs them to be returned to it.  The Company
may not issue new Securities to replace Securities that have been redeemed or
paid or that have been delivered to the Trustee for cancellation.  All cancelled
Securities not destroyed by the Trustee shall be delivered to the Company.


Section 2.12      Defaulted Interest.
 
Any interest on any Security that is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the holder on the relevant regular record
date by virtue of having been such holder; and such Defaulted Interest shall be
paid by the Company, at its election, as provided in clause (a) or clause (b)
below:
 
 
15

--------------------------------------------------------------------------------

 

(a)           The Company may make payment of any Defaulted Interest on
Securities to the Persons in whose names such Securities (or their respective
Predecessor Securities) are registered at the close of business on a special
record date for the payment of such Defaulted Interest, which shall be fixed in
the following manner: the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each such Security and the
date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as  provided in this Section
2.12(a).  Thereupon the Trustee shall fix a special record date for the payment
of such Defaulted Interest, which shall not be more than 15 nor less than 10
days prior to the date of the proposed payment and not less than 10 days after
the receipt by the Trustee of the notice of the proposed payment.  The Trustee
shall promptly notify the Company of such special record date and, in the name
and at the expense of the Company, shall cause notice of the proposed payment of
such Defaulted Interest and the special record date therefor to be mailed, first
class postage prepaid, to each Securityholder at his or her address as it
appears in the Security Register, not less than 10 days prior to such special
record date.  Notice of the proposed payment of such Defaulted Interest and the
special record date therefor having been mailed as aforesaid, such Defaulted
Interest shall be paid to the Persons in whose names such Securities (or their
respective Predecessor Securities) are registered on such special record date
and shall be no longer payable pursuant to Section 2.12(b).


(b)           The Company may make payment of any Defaulted Interest on any
Securities in any other lawful manner not inconsistent with the requirements of
any securities exchange on which such Securities may be listed, and upon such
notice as may be required by such exchange, if, after written notice given by
the Company to the Trustee of the proposed payment pursuant to Section 2.12(a),
such manner of payment shall be deemed practicable by the Trustee.


Section 2.13      CUSIP Numbers.
 
The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
prepayment as a convenience to Securityholders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
prepayment and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such prepayment shall not be affected
by any defect in or omission of such numbers.  The Company will promptly notify
the Trustee in writing of any change in the CUSIP numbers.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
PARTICULAR COVENANTS OF THE COMPANY
 
Section 3.1        Payment of Principal, Premium and Interest
 
The Company covenants and agrees for the benefit of the holders of the
Securities that it will duly and punctually pay or cause to be paid the
principal of and premium, if any, and interest on the Securities at the place,
at the respective times and in the manner provided herein.


Section 3.2        Offices for Notices and Payments, etc.
 
So long as any of the Securities remains outstanding, the Company will maintain
in Wilmington, Delaware, an office or agency where the Securities may be
presented for payment, an office or agency where the Securities may be presented
for registration of transfer and for exchange as in this Indenture provided and
an office or agency where notices and demands to or upon the Company in respect
of the Securities or of this Indenture may be served.  The Company will give to
the Trustee prompt written notice of the location of any such office or agency
and of any change of location thereof.  Until otherwise designated from time to
time by the Company in a notice to the Trustee, any such office or agency for
all of the above purposes shall be the office or agency of the Principal Office
of the Trustee in the Wilmington, Delaware.  In case the Company shall fail to
maintain any such office or agency in Wilmington, Delaware, or shall fail to
give such notice of the location or of any change in the location thereof,
presentations and demands may be made and notices may be served at the principal
corporate trust office of the Trustee.


In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Wilmington, Delaware, where
the Securities may be presented for registration of transfer and for exchange in
the manner provided in this Indenture, and the Company may from time to time
rescind such designation, as the Company may deem desirable or expedient;
provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain any such office or agency in
Wilmington, Delaware, for the purposes above mentioned.  The Company will give
to the Trustee prompt written notice of any such designation or rescission
thereof; provided, further, that the Company shall at all times maintain a
paying agent in each such office or agency.


Section 3.3        Appointments to Fill Vacancies in Trustee’s Office.
 
The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, will appoint, in the manner provided in Section 6.10, a Trustee, so
that there shall at all times be a Trustee hereunder.


Section 3.4        Provision as to Paying Agent.
 
(a)           If the Company shall appoint a paying agent other than the Trustee
with respect to the Securities, it will cause such paying agent to execute and
deliver to the Trustee an instrument in which such agent shall agree with the
Trustee, subject to the provision of this Section 3.4,

 
17

--------------------------------------------------------------------------------

 


(i)           that it will hold all sums held by it as such agent for the
payment of the principal of and premium, if any, or interest on the Securities
(whether such sums have been paid to it by the Company or by any other obligor
on the Securities) in trust for the benefit of the holders of the Securities;
and


(ii)           that it will give the Trustee written notice of any failure by
the Company (or by any other obligor on the Securities) to make any payment of
the principal of and premium or interest on the Securities when the same shall
be due and payable.


(b)           If the Company shall act as its own paying agent, it will, on or
before each due date of the principal of and premium, if any, or interest on the
Securities, set aside, segregate and hold in trust for the benefit of the
holders of the Securities a sum sufficient to pay such principal, premium or
interest so becoming due and will notify the Trustee in writing of any failure
to take such action and of any failure by the Company (or by any other obligor
under the Securities) to make any payment of the principal of and premium, if
any, or interest on the Securities when the same shall become due and payable.


(c)           Anything in this Section 3.4 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge with respect to the Securities hereunder, or for any other reason, pay
or cause to be paid to the Trustee all sums held in trust for any such
Securities by the Trustee or any paying agent hereunder, as required by this
Section 3.4, such sums to be held by the Trustee upon the trusts herein
contained.


(d)           Anything in this Section 3.4 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 3.4 is subject to
Sections 11.3 and 11.4.


Section 3.5      Certificate to Trustee.
 
The Company will deliver to the Trustee on or before 120 days after the end of
each fiscal year in each year, commencing with the first fiscal year ending
after the date hereof, so long as Securities are outstanding hereunder, an
Officers’ Certificate as set forth in Exhibit B to this Indenture, one of the
signers of which shall be the principal executive, principal financial or
principal accounting officer of the Company, stating that in the course of the
performance by the signers of their duties as officers of the Company they would
normally have knowledge of any default by the Company in the performance of any
covenants contained herein, stating whether or not they have knowledge of any
such default and, if so, specifying each such default of which the signers have
knowledge and the nature thereof.  For the purpose of this Section 3.5,
compliance shall be determined without regard to any grace period or requirement
of notice provided pursuant to the terms of this Indenture.


Section 3.6      Compliance with Consolidation Provisions.
 
The Company will not, while any of the Securities remain outstanding,
consolidate with, or merge into, or merge into itself, or sell or convey all or
substantially all of its property to, any other Person unless the provisions of
Article X hereof are complied with.

 
18

--------------------------------------------------------------------------------

 


Section 3.7        Limitation on Dividends.
 
So long as any Securities remain outstanding and (i) there shall have occurred
any event of which the Company has actual knowledge that (a) with the giving of
notice or the lapse of time, or both, would constitute an Event of Default and
(b) in respect of which the Company shall not have taken reasonable steps to
cure, (ii) if such Securities are held by the Property Trustee, the Company
shall be in default with respect to its payment of any obligations under the
Preferred Securities Guaranty or (iii) the Company shall have given notice of
its election of the exercise of its right to extend the interest payment period
pursuant to Section 16.1 and any such extension shall be continuing, the Company
will not (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire, or make a liquidation payment with respect to, any of the
Company’s capital stock (which includes common and preferred stock) or (ii) make
any payment of principal, interest or premium, if any, on or repay or repurchase
or redeem any debt securities of the Company (including any Other Debentures)
that rank pari passu with or junior in right of payment to the Securities or
(iii) make any guarantee payments with respect to any guarantee by the Company
of the debt securities of any Subsidiary of the Company (including Other
Guarantees) if such guarantee ranks pari passu or junior in right of payment to
the Securities (other than (a) dividends or distributions in shares of, or
options, warrants or rights to subscribe for or purchase shares of, Common Stock
of the Company, (b) any declaration of a dividend in connection with the
implementation of a stockholder’s rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto, (c) payments under the Preferred Securities Guaranty, (d) as a
result of a reclassification of the Company’s capital stock or the exchange or
the conversion of one class or series of the Company’s capital stock for another
class or series of the Company’s capital stock, (e) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, and (f) purchases or issuances of Common Stock in connection with any
of the Company’s stock option, stock purchase, stock loan or other benefit plans
for its directors, officers or employees or any of the Company’s dividend
reinvestment plans, in each case as now existing or hereafter established or
amended).  Notwithstanding anything herein to the contrary, in no event shall
this provision be deemed to limit the Company from issuing shares of its common
stock to any Person whether in a public or private transaction.


Section 3.8        Covenants as to ServisFirst Capital Trust II
 
In the event Securities are issued to ServisFirst Capital Trust II or a trustee
of such Trust in connection with the issuance of Trust Securities by ServisFirst
Capital Trust II, for so long as such Trust Securities remain outstanding, the
Company will (i) directly or indirectly maintain 100% ownership of the Common
Securities of ServisFirst Capital Trust II; provided, however, that any
successor of the Company, permitted pursuant to Article X, may succeed to the
Company’s ownership of such Common Securities, (ii) use its reasonable efforts
to cause ServisFirst Capital Trust II (a) to remain a statutory trust, except in
connection with a distribution of Securities to the holders of the Trust
Securities in a liquidation of ServisFirst Capital Trust II, the redemption of
all of the Trust Securities of ServisFirst Capital Trust II or certain mergers,
consolidations or amalgamations, each as permitted by the Trust Agreement of
ServisFirst Capital Trust II, and (b) to continue to be treated as a grantor
trust and not as an association taxable as a corporation or a partnership for
United States federal income tax purposes and (iii) to use its reasonable
efforts to cause each holder of Trust Securities to be treated as owning an
undivided beneficial interest in the Securities.

 
19

--------------------------------------------------------------------------------

 
 
Section 3.9        Payment of Expenses.
 
In connection with the offering, sale and issuance of the Securities to
ServisFirst Capital Trust II and in connection with the sale of the Trust
Securities by ServisFirst Capital Trust II, the Company, in its capacity as
borrower with respect to the Securities, shall:


(a)         pay all costs and expenses relating to the offering, sale and
issuance of the Securities, including compensation of the Trustee in accordance
with the provisions of Section 6.6;


(b)         pay all costs and expenses of ServisFirst Capital Trust II
(including, but not limited to, costs and expenses relating to the organization
of ServisFirst Capital Trust II, the offering, sale and issuance of the Trust
Securities, the fees and expenses of the Property Trustee and the Delaware
Trustee, the costs and expenses relating to the operation of the Trust,
including without limitation, costs and expenses of accountants, attorneys,
statistical or bookkeeping services, expenses for printing and engraving and
computing or accounting equipment, paying agent(s), registrar(s), transfer
agent(s), duplicating, sending notices, travel and telephone and other
telecommunications expenses and costs and expenses incurred in connection with
the acquisition, financing and disposition of the assets of ServisFirst Capital
Trust II;


(c)         be primarily and fully liable for any indemnification obligations
arising with respect to the Trust Agreement;


(d)         pay any and all taxes (other than United States withholding taxes
attributable to ServisFirst Capital Trust II or its assets) and all liabilities,
costs and expenses with respect to such taxes of ServisFirst Capital Trust II;
and


(e)         pay all other fees, expenses, debts and obligations (other than the
Trust Securities) related to ServisFirst Capital Trust II.


Section 3.10      Payment Upon Resignation or Removal.
 
Upon termination of this Indenture or the removal or resignation of the Trustee,
unless otherwise stated, the Company shall pay to the Trustee all amounts
accrued and owing to the date of such termination, removal or resignation.  Upon
termination of the Trust Agreement or the removal or resignation of the Delaware
Trustee or the Property Trustee, as the case may be, pursuant to Section 5.7 of
the Trust Agreement, the Company shall pay to the Delaware Trustee or the
Property Trustee, as the case may be, all amounts accrued and owing to the date
of such termination, removal or resignation.

 
20

--------------------------------------------------------------------------------

 


Section 3.11      Approval of Senior Debt While Securities Outstanding.
 
As long as any Securities are outstanding, the Company may not incur any Senior
Debt in excess of 0.5% of the Company’s average assets for the Company’s
immediately preceding fiscal year without the approval of the holders of a
majority of the Preferred Securities.


ARTICLE IV
 
SECURITYHOLDERS’ LISTS AND REPORTS BY THE
COMPANY AND THE TRUSTEE
 
Section 4.1        Securityholders’ Lists.
 
The Company covenants and agrees that it will furnish or cause to be furnished
to the Trustee:


(a)         on a quarterly basis on each regular record date for the Securities,
a list, in such form as the Trustee may reasonably require, of the names and
addresses of the Securityholders as of such record date; and


(b)         at such other times as the Trustee may request in writing, within 30
days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;


except that, no such lists need be furnished so long as the Trustee is in
possession thereof by reason of its acting as Security registrar.


Section 4.2        Preservation and Disclosure of Lists.
 
(a)           The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of the
Securities (1) contained in the most recent list furnished to it as provided in
Section 4.1 or (2) received by it in the capacity of Securities registrar (if so
acting) hereunder.  The Trustee may destroy any list furnished to it as provided
in Section 4.1 upon receipt of a new list so furnished.


(b)           In case three or more holders of Securities (hereinafter referred
to as “applicants”) apply in writing to the Trustee and furnish to the Trustee
reasonable proof that each such applicant has owned a Security for a period of
at least six months preceding the date of such application, and such application
states that the applicants desire to communicate with other holders of
Securities or with holders of all Securities with respect to their rights under
this Indenture and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then the Trustee shall
within 5 Business Days after the receipt of such application, at its election,
either:

 
21

--------------------------------------------------------------------------------

 


(i)           afford such applicants access to the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.2; or


(ii)           inform such applicants as to the approximate number of holders of
all Securities, whose names and addresses appear in the information preserved at
the time by the Trustee in accordance with the provisions of subsection (a) of
this Section 4.2, and as to the approximate cost of mailing to such
Securityholders the form of proxy or other communication, if any, specified in
such application.


If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder whose name and address appear in the information
preserved at the time by the Trustee in accordance with the provisions of
subsection (a) of this Section 4.2 a copy of the form of proxy or other
communication which is specified in such request with reasonable promptness
after a tender to the Trustee of the material to be mailed and of payment, or
provision for the payment, of the reasonable expenses of mailing, unless within
five days after such tender, the Trustee shall mail to such applicants, together
with a copy of the material to be mailed, a written statement to the effect
that, in the opinion of the Trustee, such mailing would be contrary to the best
interests of the holders of all Securities or would be in violation of
applicable law.  Such written statement shall specify the basis of such opinion.


(c)           Each and every holder of Securities, by receiving and holding the
same, agrees with the Company and the Trustee that neither the Company nor the
Trustee nor any paying agent shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the holders
of Securities in accordance with the provisions of subsection (b) of this
Section 4.2, regardless of the source from which such information was derived,
and that the Trustee shall not be held accountable by reason of mailing any
material pursuant to a request made under said subsection (b).


Section 4.3      Reports of the Company.
 
(a)           General.  The Company will furnish to the Trustee:


(i)           unless the Company is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 45 days after the end of the first, second and third quarterly
accounting periods of each fiscal year (commencing with the quarter ending March
31, 2010), the Company’s unaudited consolidated balance sheet as of the last day
of such quarterly period and the related consolidated statements of income and
cash flows during such quarterly period prepared in accordance with GAAP and (in
the case of second and third quarterly periods) for the portion of the fiscal
year ending with the last day of such quarterly period, setting forth in each
case in comparative form corresponding unaudited figures from the preceding
fiscal year;

 
22

--------------------------------------------------------------------------------

 


(ii)           unless the Company is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2009), the Company’s consolidated balance sheet
as of the end of such year and the related consolidated statements of income,
cash flows, and shareholders’ equity during such year setting forth in each case
in comparative form corresponding figures from the preceding fiscal year
accompanied by an audit report thereon of a firm of independent public
accountants registered with the Public Company Accounting Oversight Board (the
“PCAOB”);


(iii)           promptly after the Company obtains actual knowledge of the
occurrence thereof, written notice of the occurrence of any event or condition
which constitutes an Event of Default, and an Officers’ Certificate of the
Company specifically stating that such Event of Default has occurred and setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto.


(b)           All such information provided to the Trustee as indicated above
also will be provided by the Trustee upon written request to the Trustee (which
may be a single continuing request), by (x) holders of Securities, (y) holders
of beneficial interests (reasonably confirmed to the Trustee) in the Securities
or (z) prospective purchasers of the Securities (and of beneficial interests in
the Securities).  The Company will furnish to the Trustee, upon its request,
sufficient copies of all such information to accommodate the requests of such
holders of Securities (and holders of beneficial interests therein) and
prospective purchasers of Securities (and of beneficial interests in the
Securities).


(c)           Upon the request of any holder of Securities, any holder of a
beneficial interest in the Securities, or the Trustee (on behalf of a holder of
Securities or a holder of a beneficial interest in the Securities), the Company
will furnish such information as is specified in paragraph (d)(4) of Rule 144A
under the Securities Act, or any successor rule or regulation, to holders of
Securities (and to holders of beneficial interests in the Securities),
prospective purchasers of the Securities (and of beneficial interests in the
Securities) who are “qualified institutional buyers” within the meaning of Rule
144A under the Securities Act or “accredited investors” within the meaning of
Rule 506(a) of Regulation D under the Securities Act or to the Trustee for
delivery to such holders of Securities (or holders of beneficial interests in
Securities) or prospective purchasers of the Securities (or beneficial interests
therein), as the case may be, unless, at the time of such request, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act.


Section 4.4      Reports by the Trustee.
 
(a)           The Trustee shall transmit to Securityholders such reports
concerning the Trustee and its actions under this Indenture pursuant to the
requirements of the Trust Indenture Act at the times and in the manner provided
pursuant thereto.  If required by Section 313(a) of the Trust Indenture Act, the
Trustee shall, within 60 days after each anniversary following the date of this
Indenture, commencing March 15, 2011, deliver to Securityholders a brief report,
dated as of such date, which complies with the provisions of such Section 313(a)
of the Trust Indenture Act.

 
23

--------------------------------------------------------------------------------

 
 
(b)           A copy of each such report shall, at the time of such transmission
to Securityholders, be filed by the Trustee with the Company.  The Company will
promptly notify the Trustee if and when the Securities are listed on any stock
exchange.


ARTICLE V
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS
ON EVENT OF DEFAULT
 
Section 5.1      Events of Default.
 
One or more of the following events of default shall constitute an Event of
Default hereunder (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):


(a)           default in the payment of any interest upon any Security or any
Other Debentures when it becomes due and payable, and continuance of such
default for a period of 30 days; provided, however, that a valid extension of an
interest payment period by the Company in accordance with the terms hereof or,
in the case of any Other Debentures, the indenture related thereto, shall not
constitute a default in the payment of interest for this purpose; or


(b)           default in the payment of all or any part of the principal of (or
premium, if any, on) any Security or any Other Debentures as and when the same
shall become due and payable either at maturity, upon prepayment, by declaration
of acceleration of maturity or otherwise; or


(c)           default in any material respect in the performance, or breach, of
any covenant or warranty of the Company in this Indenture (other than a covenant
or warranty a default in whose performance or whose breach is elsewhere in this
Section specifically dealt with), and continuance of such default or breach for
a period of 90 days after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the holders
of at least 25% in aggregate principal amount of the outstanding Securities a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or


(d)           a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Company in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of 90
consecutive days; or

 
24

--------------------------------------------------------------------------------

 
 
(e)           the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Company or of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.


If an Event of Default (other than an Event of Default specified in Section
5.1(d) or 5.1(e)) with respect to Securities at the time outstanding occurs and
is continuing, then in every such case the Trustee or the holders of not less
than 25% in aggregate principal amount of the Securities then outstanding may
declare the principal amount of all Securities to be due and payable
immediately, by a notice in writing to the Company (and to the Trustee if given
by the holders of the outstanding Securities), and upon any such declaration the
same shall become immediately due and payable.  If an Event of Default specified
in Section 5.1(d) or 5.1(e) with respect to Securities at the time outstanding
occurs, the principal amount of all the Securities shall automatically, and
without any declaration or other action on the part of the Trustee or any
Holder, become immediately due and payable.


The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Securities shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay (A) all
matured installments of interest (including Compounded Interest, and Additional
Sums, if any) upon all the Securities and the principal of and premium, if any,
on any and all Securities which shall have become due otherwise than by
acceleration (with interest upon such principal and premium, if any, and, to the
extent that payment of such interest is enforceable under applicable law, on
overdue installments of interest, at the same rate as the rate of interest
specified in the Securities to the date of such payment or deposit) and (B) such
amount as shall be sufficient to pay to the Trustee and each predecessor Trustee
all amounts payable pursuant to Section 6.6, and (ii) any and all Events of
Default under the Indenture shall have been cured, waived or otherwise remedied
as provided herein, then, in every such case, the holders of a majority in
aggregate principal amount of the Securities then outstanding, by written notice
to the Company and to the Trustee, may rescind and annul such declaration and
its consequences, but no such waiver or rescission and annulment shall extend to
or shall affect any subsequent default or shall impair any right consequent
thereon.


In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the holders of the Securities shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Trustee and the holders of the Securities shall
continue as though no such proceeding had been taken.
 
25

--------------------------------------------------------------------------------




Section 5.2        Payment of Securities on Default; Suit Therefor.
 
The Company covenants that (a) in case default shall be made in the payment of
any installment of interest upon any of the Securities as and when the same
shall become due and payable, and such default shall have continued for a period
of 30 days, or (b) in case default shall be made in the payment of the principal
of or premium, if any, on any of the Securities as and when the same shall have
become due and payable, whether at maturity of the Securities or upon prepayment
or by declaration of acceleration of maturity or otherwise, then, upon demand of
the Trustee, the Company will pay to the Trustee, for the benefit of the holders
of the Securities, the whole amount that then shall have become due and payable
on all such Securities for principal and premium, if any, or interest, or both,
as the case may be, with interest upon the overdue principal and premium, if
any, and (to the extent that payment of such interest is enforceable under
applicable law and, if the Securities are held by ServisFirst Capital Trust II
or a trustee of such trust, without duplication of any other amounts paid by
ServisFirst Capital Trust II or a trustee in respect thereof) upon the overdue
installments of interest at the rate borne by the Securities; and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including a reasonable compensation to the Trustee, its
agents, attorneys and counsel, and any expenses or liabilities incurred by the
Trustee hereunder other than through its gross negligence or bad faith.


In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Company or any other obligor on the
Securities and collect in the manner provided by law out of the property of the
Company or any other obligor on the Securities wherever situated the moneys
adjudged or decreed to be payable.


In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Securities under Title
11, United States Code, or any other applicable law, or in case a receiver or
trustee shall have been appointed for the property of the Company or such other
obligor, or in the case of any other similar judicial proceedings relative to
the Company or other obligor upon the Securities, or to the creditors or
property of the Company or such other obligor, the Trustee, irrespective of
whether the principal of the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 5.2, shall
be entitled and empowered, by intervention in such proceedings or otherwise, to
file and prove a claim or claims for the whole amount of principal and interest
owing and unpaid in respect of the Securities and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for all amounts payable pursuant to Section 6.6 to the Trustee and
each predecessor Trustee) and of the Securityholders allowed in such judicial
proceedings relative to the Company or any other obligor on the Securities, or
to the creditors or property of the Company or such other obligor, unless
prohibited by applicable law and regulations, to vote on behalf of the holders
of the Securities in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or Person performing similar functions in comparable proceedings,
and to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute the same after the deduction of its
charges and expenses; and any receiver, assignee or trustee in bankruptcy or
reorganization is hereby authorized by each of the Securityholders to make such
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of such payments directly to the Securityholders, to pay to the Trustee
such amounts as shall be sufficient to pay to the Trustee and each predecessor
Trustee all amounts payable pursuant to Section 6.6.
 
26

--------------------------------------------------------------------------------




To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 6.6 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Securityholders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.


Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any holder thereof or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.


All rights of action and of asserting claims under this Indenture, or under any
of the Securities, may be enforced by the Trustee without the possession of any
of the Securities, or the production thereof in any trial or other proceeding
relative thereto, and any such suit or proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the
Securities.


In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party) the Trustee shall be held to represent all the holders of the
Securities, and it shall not be necessary to make any holders of the Securities
parties to any such proceedings.


Section 5.3        Application of Moneys Collected by Trustee.
 
Any moneys collected by the Trustee shall be applied in the order following, at
the date or dates fixed by the Trustee for the distribution of such moneys, upon
presentation of the Securities in respect of which moneys have been collected,
and stamping thereon the payment, if only partially paid, and upon surrender
thereof if fully paid:


First: To the payment of all amounts due the Trustee under Section 6.6,
including the costs and expenses of collection applicable to the Securities and
reasonable compensation to the Trustee, its agents, attorneys and counsel, and
of all other expenses and liabilities incurred, and all advances made, by the
Trustee except as a result of its gross negligence or bad faith;
 
27

--------------------------------------------------------------------------------




Second: To the payment of all Senior Debt of the Company if and to the extent
required by Article XV;


Third: To the payment of the amounts then due and unpaid upon Securities for
principal of (and premium, if any) and interest on the Securities, in respect of
which or for the benefit of which money has been collected, ratably, without
preference of priority of any kind, according to the amounts due on such
Securities for principal (and premium, if any) and interest, respectively; and


Fourth: To the Company.


Section 5.4        Proceedings by Securityholders.
 
Except as contemplated by this Section 5.4, no holder of any Security shall have
any right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture or for the appointment of a receiver or trustee,
or for any other remedy hereunder, unless such holder previously shall have
given to the Trustee written notice of an Event of Default and of the
continuance thereof with respect to the Securities specifying such Event of
Default, as hereinbefore provided, and unless also the holders of not less than
25% in aggregate principal amount of the Securities then outstanding shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee indemnity satisfactory to it against the costs, expenses and liabilities
to be incurred therein or thereby, and the Trustee for 60 days after its receipt
of such notice, request and offer of indemnity shall have failed to institute
any such action, suit or proceeding, it being understood and intended, and being
expressly covenanted by the taker and holder of every Security with every other
taker and holder and the Trustee, that no one or more holders of Securities
shall have any right in any manner whatsoever by virtue of or by availing of any
provision of this Indenture to affect, disturb or prejudice the rights of any
other holder of Securities, or to obtain or seek to obtain priority over or
preference to any other such holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all holders of Securities.


Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Security to receive payment of the principal of (premium, if
any) and interest on such Security, on or after the same shall have become due
and payable, or to institute suit for the enforcement of any such payment, shall
not be impaired or affected without the consent of such holder and by accepting
a Security hereunder it is expressly understood, intended and covenanted by the
taker and holder of every Security with every other such taker and holder and
the Trustee, that no one or more holders of Securities shall have any right in
any manner whatsoever by virtue or by availing of any provision of this
Indenture to affect, disturb or prejudice the rights of the holders of any other
Securities, or to obtain or seek to obtain priority over or preference to any
other such holder, or to enforce any right under this Indenture, except in the
manner herein provided and for the equal, ratable and common benefit of all
holders of Securities.  For the protection and enforcement of the provisions of
this Section, each and every Securityholder and the Trustee shall be entitled to
such relief as can be given either at law or in equity.
 
28

--------------------------------------------------------------------------------




The Company and the Trustee acknowledge that pursuant to the Trust Agreement,
the holders of Preferred Securities are entitled, in the circumstances and
subject to the limitations set forth therein, to commence a Direct Action with
respect to any Event of Default under this Indenture and the Securities.


Section 5.5        Proceedings by Trustee.
 
In case an Event of Default occurs with respect to Securities and is continuing,
the Trustee may in its discretion proceed to protect and enforce the rights
vested in it by this Indenture by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any of such rights,
either by suit in equity or by action at law or by proceeding in bankruptcy or
otherwise, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture, or to enforce any other legal or equitable right vested in the
Trustee by this Indenture or by law.


Section 5.6        Remedies Cumulative and Continuing.
 
All powers and remedies given by this Article V to the Trustee or to the
Securityholders shall, to the extent permitted by law, be deemed cumulative and
not exclusive of any other powers and remedies available to the Trustee or the
holders of the Securities, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements contained in this
Indenture or otherwise established with respect to the Securities, and no delay
or omission of the Trustee or of any holder of any of the Securities to exercise
any right or power accruing upon any Event of Default occurring and continuing
as aforesaid shall impair any such right or power, or shall be construed to be a
waiver of any such default or an acquiescence therein; and, subject to the
provisions of Section 5.4, every power and remedy given by this Article V or by
law to the Trustee or to the Securityholders may be exercised from time to time,
and as often as shall be deemed expedient, by the Trustee or by the
Securityholders.


Section 5.7        Direction of Proceedings and Waiver of Defaults by Majority
of Securityholders.
 
The holders of a majority in aggregate principal amount of the Securities at the
time outstanding shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee; provided, however, that (subject to
the provisions of Section 6.1) the Trustee shall have the right to decline to
follow any such direction if the Trustee shall determine that the action so
directed would be unjustly prejudicial to the holders not taking part in such
direction or if the Trustee being advised by counsel determines that the action
or proceeding so directed may not lawfully be taken or if the Trustee in good
faith by its board of directors or trustees, executive committee, or a trust
committee of directors or trustees and/or Responsible Officers shall determine
that the action or proceedings so directed would involve the Trustee in personal
liability.  Prior to any declaration accelerating the maturity of the
Securities, the holders of a majority in aggregate principal amount of the
Securities at the time outstanding may on behalf of the holders of all of the
Securities waive any past default or Event of Default and its consequences
except a default (a) in the payment of principal of or premium, if any, or
interest on any of the Securities or (b) in respect of covenants or provisions
hereof which cannot be modified or amended without the consent of the holder of
each Security affected; provided, however, that if the Securities are held by
the Property Trustee, such waiver or modification to such waiver shall not be
effective until the holders of a majority in aggregate liquidation amount of
Trust Securities shall have consented to such waiver or modification to such
waiver; provided further, that if the consent of the holder of each outstanding
Security is required, such waiver shall not be effective until each holder of
the Trust Securities shall have consented to such waiver.  Upon any such waiver,
the default covered thereby shall be deemed to be cured for all purposes of this
Indenture and the Company, the Trustee and the holders of the Securities shall
be restored to their former positions and rights hereunder, respectively; but no
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon.  Whenever any default or Event of Default hereunder shall
have been waived as permitted by this Section 5.7, said default or Event of
Default shall for all purposes of the Securities and this Indenture be deemed to
have been cured and to be not continuing.
 
29

--------------------------------------------------------------------------------




Section 5.8        Notice of Defaults.
 
The Trustee shall, within 90 days after the occurrence of a default with respect
to the Securities actually known to a Responsible Officer of the Trustee, mail
to all Securityholders, as the names and addresses of such holders appear upon
the Security register, notice of all defaults known to the Trustee, unless such
defaults shall have been cured before the giving of such notice (the term
“defaults” for the purpose of this Section 5.8 being hereby defined to be the
events specified in clauses (a), (b), (c), (d) and (e) of Section 5.1, not
including periods of grace, if any, provided for therein, and irrespective of
the giving of written notice specified in clause (c) of Section 5.1); and
provided that, except in the case of default in the payment of the principal of
or premium, if any, or interest on any of the Securities, the Trustee shall be
fully protected in withholding such notice if and so long as the board of
directors, the executive committee, or a trust committee of directors and/or
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Securityholders; and
provided further, that in the case of any default of the character specified in
Section 5.1(c) no such notice to Securityholders shall be given until at least
60 days after the occurrence thereof but shall be given within 90 days after
such occurrence.


Section 5.9        Undertaking to Pay Costs.
 
All parties to this Indenture agree, and each holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.9 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in aggregate principal
amount of the Securities outstanding, or to any suit instituted by any
Securityholder for the enforcement of the payment of the principal of (or
premium, if any) or interest on any Security against the Company on or after the
same shall have become due and payable.



30

--------------------------------------------------------------------------------


 
ARTICLE VI
 
CONCERNING THE TRUSTEE
 
Section 6.1        Duties and Responsibilities of Trustee.
 
With respect to the holders of the Securities issued hereunder, the Trustee,
prior to the occurrence of an Event of Default and after the curing or waiving
of all Events of Default which may have occurred, undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture.  In
case an Event of Default of which a Responsible Officer of the Trustee has
actual knowledge has occurred (which has not been cured or waived) the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.


No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that


(a)           prior to the occurrence of an Event of Default and after the
curing or waiving of all Events of Default which may have occurred


(i)           the duties and obligations of the Trustee shall be determined
solely by the express provisions of this Indenture, and the Trustee shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and


(ii)           in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but, in the case of any such certificates or opinions that by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture;


(b)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer or Officers of the Trustee, unless it shall
be proved that the Trustee was grossly negligent in ascertaining the pertinent
facts; and
 
31

--------------------------------------------------------------------------------




(c)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith, in accordance with the direction of
the Securityholders pursuant to Section 5.7, relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture.


None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or liability is not reasonably assured to it under the terms of this
Indenture and that indemnity satisfactory to it against such risk is not
reasonably assured to it.


Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section.


Section 6.2        Reliance on Documents, Opinions, etc.
 
Except as otherwise provided in Section 6.1:


(a)           the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, note,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;


(b)           any request, direction, order or demand of the Company mentioned
herein may be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary  of the Company;


(c)           the Trustee may consult with counsel of its selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered omitted by it hereunder in
good faith and in accordance with such advice or Opinion of Counsel;


(d)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Securityholders, pursuant to the provisions of this
Indenture, unless such Securityholders shall have offered to the Trustee
security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby;
 
32

--------------------------------------------------------------------------------




(e)           the Trustee shall not be liable for any action taken or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture;


(f)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
coupon or other paper or document, unless requested in writing to do so by the
holders of a majority in aggregate principal amount of the outstanding
Securities; provided, however, that if the payment within a reasonable time to
the Trustee of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the Trustee by the security afforded to it by the terms of
this Indenture, the Trustee may require indemnity satisfactory to it against
such expense or liability as a condition to so proceeding;


(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents (including
any Authenticating Agent) attorneys, custodians or nominees, and the Trustee
shall not be responsible for any misconduct or negligence on the part of any
such agent, attorney, custodian or nominee appointed by it with due care;


(h)           the Trustee shall not be bound to ascertain or inquire as to the
performance or observance of any covenants, conditions or agreements on the part
of the Company, except as otherwise set forth herein, but the Trustee may
require of the Company full information and advice as to the performance of the
covenants, conditions and agreements contained herein and shall be entitled in
connection herewith to examine the books, records and premises of the Company;


(i)           in no event shall the Trustee be liable for the selection of
investments or for investment losses incurred thereon.  The Trustee shall have
no liability in respect of losses incurred as a result of the liquidation of any
such investment prior to its stated maturity or the failure of the party
directing such investment to provide timely written investment direction.  The
Trustee shall have no obligation to invest or reinvest any amounts held
hereunder in the absence of such written investment direction; and


(j)           in the event that the Trustee is also acting as paying agent,
security registrar, exchange agent or transfer agent hereunder, the rights and
protections afforded to the Trustee pursuant to this Article VI shall also be
afforded to such paying agent, security registrar, exchange agent or transfer
agent.
 
33

--------------------------------------------------------------------------------




Section 6.3        No Responsibility for Recitals, etc.
 
The recitals contained herein and in the Securities (except in the certificate
of authentication of the Trustee or the Authenticating Agent) shall be taken as
the statements of the Company and the Trustee and the Authenticating Agent
assume no responsibility for the correctness of the same.  The Trustee and the
Authenticating Agent make no representations as to the validity or sufficiency
of this Indenture or of the Securities.  The Trustee and the Authenticating
Agent shall not be accountable for the use or application by the Company of any
Securities or the proceeds of any Securities authenticated and delivered by the
Trustee or the Authenticating Agent in conformity with the provisions of this
Indenture.


Section 6.4        Trustee, Authenticating Agent, Paying Agents, Transfer Agents
or Registrar May Own Securities.
 
The Trustee or any Authenticating Agent or any paying agent or any transfer
agent or any Security registrar, in its individual or any other capacity, may
become the owner or pledgee of Securities with the same rights it would have if
it were not Trustee, Authenticating Agent, paying agent, transfer agent or
Security registrar.


Section 6.5        Moneys to be Held in Trust.
 
Subject to the provisions of Section 11.4, all moneys received by the Trustee or
any paying agent shall, until used or applied as herein provided, be held in
trust for the purpose for which they were received, but need not be segregated
from other funds except to the extent required by law.  The Trustee and any
paying agent shall be under no liability for interest on any money received by
it hereunder except as otherwise agreed in writing with the Company.


Section 6.6        Compensation and Expenses of Trustee.
 
The Company, as borrower, covenants and agrees to pay to the Trustee from time
to time, and the Trustee shall be entitled to, such compensation as shall be
agreed to in writing between the Company and the Trustee (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust), and the Company will pay or reimburse the Trustee upon its
request for all reasonable expenses, disbursements and advances incurred or made
by the Trustee in accordance with any of the provisions of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its gross negligence or bad
faith.  The Company also covenants to indemnify each of the Trustee (and its
officers, agents, directors and employees) or any predecessor Trustee (and its
officers, agents, directors and employees) for, and to hold each of them
harmless against, any and all loss, damage, claim, liability or expense
including taxes (other than taxes based on the income of the Trustee) incurred
without gross negligence or bad faith on the part of the Trustee and arising out
of or in connection with the acceptance or administration of this trust,
including the costs and expenses of defending itself against any claim of
liability in the premises.  The obligations of the Company under this Section
6.6 shall constitute additional indebtedness hereunder.  Such additional
indebtedness shall be secured by a lien prior to that of the Securities upon all
property and funds held or collected by the Trustee as such, except funds held
in trust for the benefit of the holders of particular Securities.


When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.1(d) or Section 5.1(e), the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.
 
34

--------------------------------------------------------------------------------




The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.


Since ServisFirst Capital Trust II is being formed solely to facilitate an
investment in the Trust Securities, the Company, as Holder of the Common
Securities, hereby covenants to pay all debts and obligations (other than with
respect to the Preferred Securities and the Common Securities) and all
reasonable costs and expenses of ServisFirst Capital Trust II (including without
limitation all reasonable costs and expenses relating to the organization of
ServisFirst Capital Trust II, the fees and expenses of the Trustees and all
costs and expenses relating to the operation of ServisFirst Capital Trust II)
and to pay any and all taxes, duties, assessments or governmental charges of
whatever nature (other than withholding taxes) imposed on ServisFirst Capital
Trust II and the Property Trustee after paying such expenses will be equal to
the amounts ServisFirst Capital Trust II and the Property Trustee would have
received had no such costs or expenses been incurred by or imposed on
ServisFirst Capital Trust II.  The foregoing obligations of the Company are for
the benefit of, and shall be enforceable by, any person to whom any such debts,
obligations, costs, expenses and taxes are owed (each, a “Creditor”) whether or
not such Creditor has received notice thereof.  Any such Creditor may enforce
such obligations directly against the Company, and the Company irrevocably
waives any right or remedy to require that any such Creditor take any action
against ServisFirst Capital Trust II or any other person before proceeding
against the Company.  The Company shall execute such additional agreements as
may be necessary or desirable to give full effect to the foregoing.


Section 6.7        Officers’ Certificate as Evidence.
 
Except as otherwise provided in Sections 6.1 and 6.2, whenever in the
administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
omitting any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of gross
negligence or bad faith on the part of the Trustee, be deemed to be conclusively
proved and established by an Officers’ Certificate delivered to the Trustee, and
such certificate, in the absence of gross negligence or bad faith on the part of
the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.


Section 6.8        Conflicting Interest of Trustee.
 
If the Trustee has or shall acquire any “conflicting interest” within the
meaning of Section 310(b) of the Trust Indenture Act, the Trustee and the
Company shall in all respects comply with the provisions of Section 310(b) of
the Trust Indenture Act.
 
35

--------------------------------------------------------------------------------




Section 6.9        Eligibility of Trustee.
 
The Trustee hereunder shall at all times be a corporation or a national banking
association organized and doing business under the laws of the United States of
America or any state or territory thereof or of the District of Columbia or a
corporation or other Person permitted to act as trustee by the Commission
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least 50 million U.S. dollars ($50,000,000) and
subject to supervision or examination by federal, state, territorial, or
District of Columbia authority.  If such corporation or a national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.9 the combined capital and surplus of such
corporation or national banking association shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.


The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee.


In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.9, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.10.


Section 6.10      Resignation or Removal of Trustee.
 
(a)           The Trustee, or any trustee or trustees hereafter appointed, may
at any time resign by giving written notice of such resignation to the Company
and by mailing notice thereof to the holders of the Securities at their
addresses as they shall appear on the Security Register.  Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee or
trustees by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee.  If
no successor trustee shall have been so appointed and have accepted appointment
within 60 days after the mailing of such notice of resignation to the affected
Securityholders, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor trustee, or any Securityholder
who has been a bona fide holder of a Security for at least six months may,
subject to the provisions of Section 5.9, on behalf of himself and all others
similarly situated, petition any such court for the appointment of a successor
trustee.  Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, appoint a successor trustee.


(b)           In case at any time any of the following shall occur:


(1)           the Trustee shall fail to comply with the provisions of Section
6.8 after written request therefor by the Company or by any Securityholder who
has been a bona fide holder of a Security or Securities for at least six months,
or


(2)           the Trustee shall cease to be eligible in accordance with the
provisions of Section 6.8 and shall fail to resign after written request
therefor by the Company or by any such Securityholder, or


(3)           the Trustee shall become incapable of acting, or shall be adjudged
a bankrupt or insolvent, or a receiver of the Trustee or of its property shall
be appointed, or any public officer shall take charge or control of the Trustee
or of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
36

--------------------------------------------------------------------------------




then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor trustee, or, subject to the provisions of Section 5.9, any
Securityholder who has been a bona fide holder of a Security for at least six
months may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee.  Such court may thereupon, after such
notice, if any, as it may deem proper and prescribe, remove the Trustee and
appoint a successor trustee.


(c)           The holders of a majority in aggregate principal amount of the
Securities at the time outstanding may at any time remove the Trustee and
nominate a successor trustee, which shall be deemed appointed as successor
trustee unless within 10 days after such nomination the Company objects thereto
or if no successor trustee shall have been so appointed and shall have accepted
appointment within 30 days after such removal, in which case the Trustee so
removed or any Securityholder, upon the terms and conditions and otherwise as in
subsection (a) of this Section 6.10 provided, may petition any court of
competent jurisdiction for an appointment of a successor trustee.


(d)           Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 6.10 shall
become effective upon acceptance of appointment by the successor trustee as
provided in Section 6.11.


Section 6.11      Acceptance by Successor Trustee.
 
Any successor trustee appointed as provided in Section 6.10 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the retiring trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor hereunder,
with like effect as if originally named as trustee herein; but, nevertheless, on
the written request of the Company or of the successor trustee, the trustee
ceasing to act shall, upon payment of any and all amounts then due and owing to
it hereunder, execute and deliver an instrument transferring to such successor
trustee all the rights and powers of the trustee so ceasing to act and shall
duly assign, transfer and deliver to such successor trustee all property and
money held by such retiring trustee thereunder.  Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers.  Any trustee ceasing to act shall, nevertheless,
retain a lien upon all property or funds held or collected by such trustee to
secure any amounts then due it pursuant to the provisions of Section 6.6.


No successor trustee shall accept appointment as provided in this Section 6.11
unless at the time of such acceptance such successor trustee shall be qualified
under the provisions of Section 6.8 and eligible under the provisions of Section
6.9.
 
37

--------------------------------------------------------------------------------




Upon acceptance of appointment by a successor trustee as provided in this
Section 6.10, the Company shall mail notice of the succession of such trustee
hereunder to the holders of Securities at their addresses as they shall appear
on the Security register.  If the Company fails to mail such notice within 10
days after the acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be mailed at the expense of the Company.


Section 6.12      Successor by Merger, etc.
 
Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto.


In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any Securities shall have been authenticated but not
delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee, and deliver such Securities so
authenticated; and in case at that time any of the Securities shall not have
been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor trustee; and in all such cases such certificates shall have the full
force which the Securities or this Indenture elsewhere provides that the
certificate of the Trustee shall have; provided, however, that the right to
adopt the certificate of authentication of any predecessor Trustee or
authenticate Securities in the name of any predecessor Trustee shall apply only
to its successor or successors by merger, conversion or consolidation.


Section 6.13      Limitation on Rights of Trustee as a Creditor.
 
The Trustee shall comply with Section 311(a) of the Trust Indenture Act,
excluding any creditor relationship described in Section 311(b) of the Trust
Indenture Act.  A Trustee who has resigned or been removed shall be subject to
the provisions in Section 311(a) of the Trust Indenture Act to the extent
included therein.


Section 6.14      Authenticating Agents.
 
There may be one or more Authenticating Agents appointed by the Trustee upon the
request of the Company with power to act on its behalf and subject to its
direction in the authentication and delivery of Securities issued upon exchange
or registration of transfer thereof as fully to all intents and purposes as
though any such Authenticating Agent had been expressly authorized to
authenticate and deliver Securities; provided, that the Trustee shall have no
liability to the Company for any acts or omissions of the Authenticating Agent
with respect to the authentication and delivery of Securities.  Any such
Authenticating Agent shall at all times be a corporation organized and doing
business under the laws of the United States or of any state or territory
thereof or of the District of Columbia authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of at least U.S.
$50,000,000 and being subject to supervision or examination by federal, state,
territorial or District of Columbia authority.  If such corporation publishes
reports of condition at least annually pursuant to law or the requirements of
such authority, then for the purposes of this Section 6.14 the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time an Authenticating Agent shall cease to be eligible in accordance with
the provisions of this Section, it shall resign immediately in the manner and
with the effect herein specified in this Section.
 
38

--------------------------------------------------------------------------------




Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, if such successor corporation is otherwise eligible under this
Section 6.14 without the execution or filing of any paper or any further act on
the part of the parties hereto or such Authenticating Agent.


Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company.  The Trustee may at any time
terminate the agency of any Authenticating Agent by giving written notice of
termination to such Authenticating Agent and to the Company.  Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
any Authenticating Agent shall cease to be eligible under this Section 6.14, the
Trustee may, and upon the request of the Company shall, promptly appoint a
successor Authenticating Agent eligible under this Section 6.14, shall give
written notice of such appointment to the Company and shall mail notice of such
appointment to all Securityholders as the names and addresses of such holders
appear on the Security Register.  Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all rights,
powers, duties and responsibilities of its predecessor hereunder, with like
effect as if originally named as Authenticating Agent herein.


The Company, as borrower, agrees to pay to any Authenticating Agent from time to
time reasonable compensation for its services.  Any Authenticating Agent shall
have no responsibility or liability for any action taken by it as such in
accordance with the directions of the Trustee.


ARTICLE VII
 
CONCERNING THE SECURITYHOLDERS
 
Section 7.1        Action by Securityholders.
 
Whenever in this Indenture it is provided that the holders of a specified
percentage in aggregate principal amount of the Securities may take any action
(including the making of any demand or request, the giving of any notice,
consent or waiver or the taking of any other action) the fact that at the time
of taking any such action the holders of such specified percentage have joined
therein may be evidenced (a) by any instrument or any number of instruments of
similar tenor executed by such Securityholders in person or by agent or proxy
appointed in writing, or (b) by the record of such holders of Securities voting
in favor thereof at any meeting of such Securityholders duly called and held in
accordance with the provisions of Article VIII, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of such
Securityholders.
 
39

--------------------------------------------------------------------------------




If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action, the Company
may, at its option, as evidenced by an Officers’ Certificate, fix in advance a
record date for the determination of Securityholders entitled to give such
request, demand, authorization, direction, notice, consent, waiver or other
action, but the Company shall have no obligation to do so.  If such a record
date is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other action may be given before or after the record date, but only
the Securityholders of record at the close of business on the record date shall
be deemed to be Securityholders for the purposes of determining whether
Securityholders of the requisite proportion of Outstanding Securities have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other action, and for that purpose the
Outstanding Securities shall be computed as of the record date; provided,
however, that no such authorization, agreement or consent by such
Securityholders on the record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than six
months after the record date.


Section 7.2        Proof of Execution by Securityholders.
 
Subject to the provisions of Sections 6.1, 6.2 and 8.5, proof of the execution
of any instrument by a Securityholder or his agent or proxy shall be sufficient
if made in accordance with such reasonable rules and regulations as may be
prescribed by the Trustee or in such manner as shall be satisfactory to the
Trustee.  The ownership of Securities shall be proved by the Security Register
or by a certificate of the Security registrar.  The Trustee may require such
additional proof of any matter referred to in this Section as it shall deem
necessary.


The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.6.


Section 7.3        Who Are Deemed Absolute Owners.
 
Prior to due presentment for registration of transfer of any Security, the
Company, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Security registrar may deem the Person in whose name such Security
shall be registered upon the Security Register to be, and may treat him as, the
absolute owner of such Security (whether or not such Security shall be overdue)
for the purpose of receiving payment of or on account of the principal of and
premium, if any, and interest on such Security and for all other purposes; and
neither the Company nor the Trustee nor any Authenticating Agent nor any paying
agent nor any transfer agent nor any Security registrar shall be affected by any
notice to the contrary.  All such payments so made to any holder for the time
being or upon his order shall be valid, and, to the extent of the sum or sums so
paid, effectual to satisfy and discharge the liability for moneys payable upon
any such Security.
 
40

--------------------------------------------------------------------------------




Section 7.4        Securities Owned by Company Deemed Not Outstanding.
 
In determining whether the holders of the requisite aggregate principal amount
of Securities have concurred in any direction, consent or waiver under this
Indenture, Securities which are owned by the Company or any other obligor on the
Securities or by any Person directly or indirectly controlling or controlled by
or under direct or indirect common control with the Company, except for the
Securities owned by or on behalf of ServisFirst Capital Trust II, or any other
obligor on the Securities shall be disregarded and deemed not to be outstanding
for the purpose of any such determination; provided that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, consent or waiver, only Securities which a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded.  Securities so
owned which have been pledged in good faith may be regarded as outstanding for
the purposes of this Section 7.4 if the pledgee shall establish to the
satisfaction of the Trustee the pledgee’s right to vote such Securities and that
the pledgee is not the Company or any such other obligor or Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Company or any such other obligor.  In the case of a dispute as
to such right, any decision by the Trustee taken upon the advice of counsel
shall be full protection to the Trustee.


Section 7.5        Revocation of Consents; Future Holders Bound.
 
At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 7.1, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Security specified in this Indenture in
connection with such action, any holder of a Security (or any Security issued in
whole or in part in exchange or substitution therefor) the serial number of
which is shown by the evidence to be included in the Securities the holders of
which have consented to such action may, by filing written notice with the
Trustee at its principal office and upon proof of holding as provided in Section
7.2, revoke such action so far as concerns such Security (or so far as concerns
the principal amount represented by any exchanged or substituted
Security).  Except as aforesaid, any such action taken by the holder of any
Security shall be conclusive and binding upon such holder and upon all future
holders and owners of such Security, and of any Security issued in exchange or
substitution therefor, irrespective of whether or not any notation in regard
thereto is made upon such Security or any Security issued in exchange or
substitution therefor.


ARTICLE VIII
 
SECURITYHOLDERS’ MEETINGS
 
Section 8.1        Purpose of Meetings.
 
A meeting of Securityholders may be called at any time and from time to time
pursuant to the provisions of this Article VIII for any of the following
purposes:


(a)           to give any notice to the Company or to the Trustee, or to give
any directions to the Trustee, or to consent to the waiving of any Default
hereunder and its consequences, or to take any other action authorized to be
taken by Securityholders pursuant to any of the provisions of Article V;


(b)           to remove the Trustee and nominate a successor trustee pursuant to
the provisions of Article VI;
 
41

--------------------------------------------------------------------------------




(c)           to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 9.2; or


(d)           to take any other action authorized to be taken by or on behalf of
the holders of any specified aggregate principal amount of such Securities under
any other provision of this Indenture or under applicable law.


Section 8.2        Call of Meetings by Trustee.
 
The Trustee may at any time call a meeting of Securityholders to take any action
specified in Section 8.1, to be held at such time and such place as the Trustee
shall determine.  Notice of every meeting of the Securityholders, setting forth
the time and the place of such meeting and in general terms the action proposed
to be taken at such meeting, shall be mailed to holders of Securities at their
addresses as they shall appear on the Securities Register.  Such notice shall be
mailed not less than 20 nor more than 180 days prior to the date fixed for the
meeting.


Section 8.3        Call of Meetings by Company or Securityholders.
 
In case at any time the Company pursuant to a resolution of the Board of
Directors, or the holders of at least 10% in aggregate principal amount of the
Securities then outstanding, shall have requested the Trustee to call a meeting
of Securityholders, by written request setting forth in reasonable detail the
action proposed to be taken at the meeting, and the Trustee shall not have
mailed the notice of such meeting within 20 days after receipt of such request,
then the Company or such Securityholders may determine the time and the place
for such meeting and may call such meeting to take any action authorized in
Section 8.1, by mailing notice thereof as provided in Section 8.2.


Section 8.4        Qualifications for Voting.
 
To be entitled to vote at any meeting of Securityholders a Person shall be (a) a
holder of one or more Securities or (b) a Person appointed by an instrument in
writing as proxy by a holder of one or more Securities.  The only Persons who
shall be entitled to be present or to speak at any meeting of Securityholders
shall be the Persons entitled to vote at such meeting and their counsel and any
representatives of the Trustee and its counsel and any representatives of the
Company and its counsel.


Section 8.5        Regulations.
 
Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in regard to proof of the holding of Securities and of the
appointment of proxies, and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.
 
42

--------------------------------------------------------------------------------




The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.3, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman.  A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote of the meeting.


Subject to the provisions of Section 8.4, at any meeting each holder of
Securities or proxy therefor shall be entitled to one vote for each $1 principal
amount of Securities held or represented by him; provided, however, that no vote
shall be cast or counted at any meeting in respect of any Security challenged as
not outstanding and ruled by the chairman of the meeting to be not
outstanding.  The chairman of the meeting shall have no right to vote other than
by virtue of Securities held by him or instruments in writing as aforesaid duly
designating him as the person to vote on behalf of other Securityholders.  Any
meeting of Securityholders duly called pursuant to the provisions of Section 8.2
or 8.3 may be adjourned from time to time by a majority of those present,
whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.


Section 8.6        Voting.
 
The vote upon any resolution submitted to any meeting of holders of Securities
shall be by written ballots on which shall be subscribed the signatures of such
holders or of their representatives by proxy and the serial number or numbers of
the Securities held or represented by them.  The permanent chairman of the
meeting shall appoint two inspectors of votes who shall count all votes cast at
the meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in triplicate of all
votes cast at the meeting.  A record in duplicate of the proceedings of each
meeting of Securityholders shall be prepared by the secretary of the meeting and
there shall be attached to said record the original reports of the inspectors of
votes on any vote by ballot taken thereat and affidavits by one or more persons
having knowledge of the facts setting forth a copy of the notice of the meeting
and showing that said notice was mailed as provided in Section 8.2.  The record
shall show the serial numbers of the Securities voting in favor of or against
any resolution.  The record shall be signed and verified by the affidavits of
the permanent chairman and secretary of the meeting and one of the duplicates
shall be delivered to the Company and the other to the Trustee to be preserved
by the Trustee, the latter to have attached thereto the ballots voted at the
meeting.


Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
 
43

--------------------------------------------------------------------------------




ARTICLE IX
 
AMENDMENTS
 
Section 9.1        Without Consent of Securityholders.
 
The Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time amend this Indenture, without the consent of the
Securityholders, for one or more of the following purposes:


(a)           to evidence the succession of another corporation to the Company,
or successive successions, and the assumption by the successor corporation of
the covenants, agreements and obligations of the Company pursuant to Article X
hereof;


(b)           to add to the covenants of the Company such further covenants,
restrictions or conditions for the protection of the Securityholders as the
Board of Directors and the Trustee shall consider to be for the protection of
the Securityholders, and to make the occurrence, or the occurrence and
continuance, of a default in any of such additional covenants, restrictions or
conditions a Default or an Event of Default permitting the enforcement of all or
any of the remedies provided in this Indenture as herein set forth; provided,
however, that in respect of any such additional covenant, restriction or
condition such amendment may provide for a particular period of grace after
default (which period may be shorter or longer than that allowed in the case of
other Defaults) or may provide for an immediate enforcement upon such default or
may limit the remedies available to the Trustee upon such default;


(c)           to provide for the issuance under this Indenture of Securities in
coupon form (including Securities registrable as to principal only) and to
provide for exchangeability of such Securities with the Securities issued
hereunder in fully registered form and to make all appropriate changes for such
purpose;


(d)           to cure any ambiguity or to correct or supplement any provision
contained herein or in any supplemental indenture which may be defective or
inconsistent with any other provision contained herein or in any supplemental
indenture, or to make such other provisions in regard to matters or questions
arising under this Indenture; provided that any such action shall not materially
adversely affect the interests of the holders of the Securities;


(e)           to evidence and provide for the acceptance of appointment
hereunder by a successor trustee with respect to the Securities;


(f)           to make provision for transfer procedures, certification,
book-entry provisions, the form of restricted securities legends, if any, to be
placed on Securities, and all other matters required pursuant to Section 2.7 or
otherwise necessary, desirable or appropriate in connection with the issuance of
Securities to holders of Preferred Securities in the event of a distribution of
Securities by ServisFirst Capital Trust II following a Dissolution Event;
 
44

--------------------------------------------------------------------------------




(g)           to qualify or maintain qualification of this Indenture under the
Trust Indenture Act; or


(h)           to make any change that does not adversely affect the rights of
any Securityholder in any material respect.


The Trustee is hereby authorized to join with the Company in the execution of
any supplemental indenture to effect such amendment, to make any further
appropriate agreements and stipulations which may be therein contained and to
accept the conveyance, transfer and assignment of any property thereunder, but
the Trustee shall not be obligated to, but may in its discretion, enter into any
such supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.


Any amendment to this Indenture authorized by the provisions of this Section 9.1
may be executed by the Company and the Trustee without the consent of the
holders of any of the Securities at the time outstanding, notwithstanding any of
the provisions of Section 9.2.


Section 9.2        With Consent of Securityholders.
 
With the consent (evidenced as provided in Section 7.1) of the holders of a
majority in aggregate principal amount of the Securities at the time
outstanding, the Company, when authorized by a Board Resolution, and the Trustee
may from time to time and at any time amend this Indenture for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
holders of the Securities; provided, however, that no such amendment shall
without the consent of the holders of each Security then outstanding and
affected hereby (i) extend the Stated Maturity of any Security, or reduce the
rate or extend the time of payment of interest thereon (except as contemplated
by Article XVI), or reduce the principal amount thereof (including in the case
of a discounted Security the amount payable thereon in the event of acceleration
or the amount provable in bankruptcy), or reduce any amount payable on
redemption thereof, or make the principal thereof or any interest or premium
thereon payable in any coin or currency other than that provided in the
Securities, or impair or affect the right of any Securityholder to institute
suit for payment thereof, or (ii) reduce the aforesaid percentage of Securities
the holders of which are required to consent to any such amendment to this
Indenture, provided, however, that if the Securities are held by ServisFirst
Capital Trust II, such amendment shall not be effective until the holders of a
majority in liquidation amount of Trust Securities shall have consented to such
amendment; provided, further, that if the consent of the holder of each
outstanding Security is required, such amendment shall not be effective until
each holder of the Trust Securities shall have consented to such amendment.


Upon the request of the Company accompanied by a copy of a resolution of the
Board of Directors certified by its Secretary or Assistant Secretary authorizing
the execution of any supplemental indenture affecting such amendment, and upon
the filing with the Trustee of evidence of the consent of Securityholders as
aforesaid, the Trustee shall join with the Company in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such supplemental indenture.
 
45

--------------------------------------------------------------------------------




Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Security
Register.  Any failure of the Trustee to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.


It shall not be necessary for the consent of the Securityholders under this
Section 9.2 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.


Section 9.3        Effect of Supplemental Indentures.
 
Upon the execution of any supplemental indenture pursuant to the provisions of
this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Company and the holders of Securities shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments and all the terms and conditions of any such supplemental
indenture shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.


Section 9.4        Notation on Securities.
 
Securities authenticated and delivered after the execution of any supplemental
indenture affecting such series pursuant to the provisions of this Article IX
may bear a notation in form approved by the Trustee as to any matter provided
for in such supplemental indenture.  If the Company or the Trustee shall so
determine, new Securities so modified as to conform, in the opinion of the
Trustee and the Board of Directors, to any modification of this Indenture
contained in any such supplemental indenture may be prepared and executed by the
Company, authenticated by the Trustee or the Authenticating Agent and delivered
in exchange for the Securities then outstanding.


Section 9.5        Evidence of Compliance of Supplemental Indenture to be
Furnished Trustee.
 
The Trustee, subject to the provisions of Sections 6.1 and 6.2, may receive an
Officers’ Certificate and an Opinion of Counsel as conclusive evidence that any
supplemental indenture executed pursuant to this Article is authorized or
permitted by, and conforms to, the terms of this Article and that it is proper
for the Trustee under the provisions of this Article to join in the execution
thereof.


46

--------------------------------------------------------------------------------




ARTICLE X
 
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
 
Section 10.1      Company May Consolidate, etc., on Certain Terms.
 
Nothing contained in this Indenture or in any of the Securities shall prevent
any consolidation or merger of the Company with or into any other Person
(whether or not affiliated with the Company, as the case may be), or successive
consolidations or mergers in which the Company, as the case may be, or its
successor or successors shall be a party or parties, or shall prevent any sale,
conveyance, transfer or lease of the property of the Company, as the case may
be, or its successor or successors as an entirety, or substantially as an
entirety, to any other Person (whether or not affiliated with the Company, as
the case may be, or its successor or successors) authorized to acquire and
operate the same; provided, that (a) the Company is the surviving Person or the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such sale, conveyance, transfer or lease of property is
made is a Person organized and existing under the laws of the United States or
any State thereof or the District of Columbia, and (b) upon any such
consolidation, merger, sale, conveyance, transfer or lease, the due and punctual
payment of the principal of (and premium, if any) and interest on the Securities
according to their tenor and the due and punctual performance and observance of
all the covenants and conditions of this Indenture to be kept or performed by
the Company shall be expressly assumed, by supplemental indenture (which shall
conform to the provisions of the Trust Indenture Act, as then in effect)
satisfactory in form to the Trustee, and executed and delivered to the Trustee
by the Person formed by such consolidation, or into which the Company, as the
case may be, shall have been merged, or by the Person which shall have acquired
such property, and (c) after giving effect to such consolidation, merger, sale,
conveyance, transfer or lease, no Default or Event of Default shall have
occurred and be continuing.


Section 10.2      Successor Corporation to be Substituted for Company.
 
In case of any such consolidation, merger, conveyance or transfer and upon the
assumption by the successor corporation, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and premium, if any, and interest on all of
the Securities and the due and punctual performance and observance of all of the
covenants and conditions of this Indenture to be performed or observed by the
Company, such successor Person shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the party of the
first part, and the Company thereupon shall be relieved of any further liability
or obligation hereunder or upon the Securities.  Such successor Person thereupon
may cause to be signed, and may issue either in its own name or in the name of
ServisFirst Bancshares, Inc., any or all of the Securities issuable hereunder
which theretofore shall not have been signed by the Company and delivered to the
Trustee or the Authenticating Agent; and, upon the order of such successor
Person instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee or the Authenticating
Agent shall authenticate and deliver any Securities which previously shall have
been signed and delivered by the officers of the Company to the Trustee or the
Authenticating Agent for authentication, and any Securities which such successor
Person thereafter shall cause to be signed and delivered to the Trustee or the
Authenticating Agent for that purpose.  All the Securities so issued shall in
all respects have the same legal rank and benefit under this Indenture as the
Securities theretofore or thereafter issued in accordance with the terms of this
Indenture as though all of such Securities had been issued at the date of the
execution hereof.
 
47

--------------------------------------------------------------------------------




Section 10.3      Opinion of Counsel to be Given Trustee.
 
The Trustee, subject to the provisions of Sections 6.1 and 6.2, may receive an
Opinion of Counsel as conclusive evidence that any consolidation, merger, sale,
conveyance, transfer or lease, and any assumption, permitted or required by the
terms of this Article X complies with the provisions of this Article X.


ARTICLE XI
 
SATISFACTION AND DISCHARGE OF INDENTURE
 
Section 11.1      Discharge of Indenture.
 
When (a) the Company shall deliver to the Trustee for cancellation all
Securities theretofore authenticated (other than any Securities which shall have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.8) and not theretofore cancelled, or (b) all the
Securities not theretofore cancelled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for prepayment within one
year under arrangements satisfactory to the Trustee for the giving of notice of
prepayment, and the Company shall deposit or cause to be deposited with the
Trustee, in trust, funds sufficient to pay on the Stated Maturity or upon
prepayment all of the Securities (other than any Securities which shall have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.8) not theretofore cancelled or delivered to the Trustee
for cancellation, including principal (and premium, if any) and interest due or
to become due to the Stated Maturity or prepayment date, as the case may be, but
excluding, however, the amount of any moneys for the payment of principal (or
premium, if any) or interest on the Securities (1) theretofore repaid to the
Company in accordance with the provisions of Section 11.4, or (2) paid to any
State or to the District of Columbia pursuant to its unclaimed property or
similar laws, and if in either case the Company shall also pay or cause to be
paid all other sums payable hereunder by the Company, then this Indenture shall
cease to be of further effect except for the provisions of Sections 2.2, 2.7,
2.8, 3.1, 3.2, 3.4, 6.6, 6.10, 11.2 and 11.4 hereof shall survive until such
Securities shall mature and be paid.  Thereafter, Sections 6.6, 6.10 and 11.4
shall survive, and the Trustee, on demand of the Company accompanied by any
Officers’ Certificate and an Opinion of Counsel to the effect that all
conditions to the satisfaction and discharge of this Indenture have been
satisfied and at the cost and expense of the Company, shall execute proper
instruments acknowledging satisfaction of and discharging this Indenture, the
Company, however, hereby agreeing to reimburse the Trustee for any costs or
expenses thereafter reasonably and properly incurred by the Trustee in
connection with this Indenture or the Securities.
 
48

--------------------------------------------------------------------------------




Section 11.2      Deposited Moneys and U.S. Government Obligations to be Held in
Trust by Trustee.
 
Subject to the provisions of Section 11.4, all moneys and U.S. Government
Obligations deposited with the Trustee pursuant to Sections 11.1 or 11.5 shall
be held in trust and applied by it to the payment, either directly or through
any paying agent (including the Company if acting as its own paying agent), to
the holders of the particular Securities for the payment of which such moneys or
U.S.  Government Obligations have been deposited with the Trustee, of all sums
due and to become due thereon for principal, premium, if any, and interest.


The Company shall pay and indemnify the Trustee and its officers, directors,
agents and employees against any tax, fee or other charge imposed on or assessed
against the U.S. Government Obligations deposited pursuant to Section 11.5 or
the principal and interest received in respect thereof other than any such tax,
fee or other charge which by law is for the account of the holders of
outstanding Securities.


Section 11.3      Paying Agent to Repay Moneys Held.
 
Upon the satisfaction and discharge of this Indenture all moneys then held by
any paying agent of the Securities (other than the Trustee) shall, upon written
demand of the Company, be repaid to it or paid to the Trustee, and thereupon
such paying agent shall be released from all further liability with respect to
such moneys.


Section 11.4      Return of Unclaimed Moneys.
 
Any moneys deposited with or paid to the Trustee or any paying agent for payment
of the principal of or premium, if any, or interest on Securities and not
applied but remaining unclaimed by the holders of Securities for two years after
the date upon which the principal of or premium, if any, or interest on such
Securities, as the case may be, shall have become due and payable, shall be
repaid to the Company by the Trustee or such paying agent on written demand; and
the holder of any of the Securities shall thereafter look only to the Company
for any payment which such holder may be entitled to collect and all liability
of the Trustee or such paying agent with respect to such moneys shall thereupon
cease.


Section 11.5      Defeasance Upon Deposit of Moneys or U.S. Government
Obligations.
 
The Company shall be deemed to have been Discharged (as defined below) from its
respective obligations with respect to the Securities on the 91st day after the
applicable conditions set forth below have been satisfied with respect to the
Securities at any time after the applicable conditions set forth below have been
satisfied:


(a)           The Company shall have deposited or caused to be deposited
irrevocably with the Trustee or the Defeasance Agent (as defined below) as trust
funds in trust, specifically pledged as security for, and dedicated solely to,
the benefit of the holders of the Securities (i) money in an amount, or (ii)
U.S. Government Obligations which through the payment of interest and principal
in respect thereof in accordance with their terms will provide, not later than
one day before the due date of any payment, money in an amount, or (iii) a
combination of (i) and (ii), sufficient, in the opinion (with respect to (ii)
and (iii)) of independent public accountants registered with the PCAOB expressed
in a written certification thereof delivered to the Trustee and the Defeasance
Agent, if any, to pay and discharge each installment of principal of and
interest and premium, if any, on the outstanding Securities on the dates such
installments of principal, premium or interest are due;
 
49

--------------------------------------------------------------------------------




(b)           if the Securities are then listed on any national securities
exchange, the Company shall have delivered to the Trustee and the Defeasance
Agent, if any, an Opinion of Counsel to the effect that the exercise of the
option under this Section 11.5 would not cause such Securities to be delisted
from such exchange;


(c)           no Default or Event of Default with respect to the Securities
shall have occurred and be continuing on the date of such deposit;


(d)           the Company shall have delivered to the Trustee and the Defeasance
Agent, if any, an Opinion of Counsel to the effect that holders of the
Securities will not recognize income, gain or loss for United States federal
income tax purposes as a result of the exercise of the option under this Section
11.5 and will be subject to United States federal income tax on the same amount
and in the same manner and at the same times as would have been the case if such
option had not been exercised, and such opinion shall be accompanied by a
private letter ruling to that effect received from the United States Internal
Revenue Service or a revenue ruling pertaining to a comparable form of
transaction to that effect published by the United States Internal Revenue
Service; and


(e)           the Company shall have delivered to the Trustee and the Defeasance
Agent, if any, an Officers’ Certificate and an Opinion of Counsel each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with.


“Discharged” means that the Company shall be deemed to have paid and discharged
the entire indebtedness represented by, and obligations under, the Securities
and to have satisfied all the obligations under this Indenture relating to the
Securities (and the Trustee, at the expense of the Company, shall execute proper
instruments acknowledging the same), except (A) the rights of holders of
Securities to receive, from the trust fund described in clause (1) above,
payment of the principal of and the interest and premium, if any, on the
Securities when such payments are due; (B) the Company’s obligations with
respect to the Securities under Sections 2.7, 2.8, 5.2 and 11.4; and (C) the
rights, powers, trusts, duties and immunities of the Trustee hereunder.


“Defeasance Agent” means another financial institution which is eligible to act
as Trustee hereunder and which assumes all of the obligations of the Trustee
necessary to enable the Trustee to act hereunder.  In the event such a
Defeasance Agent is appointed pursuant to this Section, the following conditions
shall apply:
 
50

--------------------------------------------------------------------------------




(a)           The Trustee shall have approval rights over the document
appointing such Defeasance Agent and the document setting forth such Defeasance
Agent’s rights and responsibilities; and


(b)           The Defeasance Agent shall provide verification to the Trustee
acknowledging receipt of sufficient money and/or U.S. Government Obligations to
meet the applicable conditions set forth in this Section 11.5.


Section 11.6      Reinstatement.
 
If the Trustee or any Defeasance Agent is unable to apply any money in
accordance with Section 11.5 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the Company’s obligations
under this Indenture and the Securities shall be revived and reinstated as
though no deposit had occurred pursuant to Section 11.5 until such time as the
Trustee or any Defeasance Agent is permitted to apply all such money in
accordance with Section 11.5.


ARTICLE XII
 
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS
 
Section 12.1      Indenture and Securities Solely Corporate Obligations.
 
No recourse for the payment of the principal of or premium, if any, or interest
on any Security, or for any claim based thereon or otherwise in respect thereof,
and no recourse under or upon any obligation, covenant or agreement of the
Company in this Indenture, or in any Security, or because of the creation of any
indebtedness represented thereby, shall be had against any incorporator,
stockholder, officer or director, as such, past, present or future, of the
Company or of any successor Person to the Company, either directly or through
the Company any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise; it being expressly understood that all
such liability is hereby expressly waived and released as a condition of, and as
a consideration for, the execution of this Indenture and the issue of the
Securities.



ARTICLE XIII
 
MISCELLANEOUS PROVISIONS
 
Section 13.1      Successors.
 
All the covenants, stipulations, promises and agreements in this Indenture
contained by the Company shall bind its successors and assigns whether so
expressed or not.
 
51

--------------------------------------------------------------------------------




Section 13.2      Official Acts by Successor Corporation.
 
Any act or proceeding by any provision of this Indenture authorized or required
to be done or performed by any board, committee or officer of the Company shall
and may be done and performed with like force and effect by the like board,
committee or officer of any corporation that shall at the time be the lawful
sole successor of the Company.


Section 13.3      Surrender of Company Powers.
 
The Company by instrument in writing executed by authority of 2/3 (two-thirds)
of its Board of Directors and delivered to the Trustee may surrender any of the
powers reserved to the Company, and thereupon such power so surrendered shall
terminate both as to the Company, as the case may be, and as to any successor
Person.


Section 13.4      Address for Notices, etc.
 
Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the holders of Securities
on the Company may be given or served by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Company with the Trustee for the purpose) to the
Company, 3300 Cahaba Road, Suite 300, Birmingham, Alabama 35223 Attention:
Thomas A. Broughton III.  Any notice, direction, request or demand by any
Securityholder to or upon the Trustee shall be deemed to have been sufficiently
given or made, for all purposes, if given or made in writing at the Principal
Office of the Trustee, (unless another address is provided by the Trustee to the
Company for the purpose).  All such notices shall be deemed to have been given
when received in person, telecopied with receipt confirmed, and mailed by first
class mail, postage prepaid, except that if a notice or other document is
refused delivery or cannot be delivered because of a changed address of which no
notice was given, such notice or other document shall be deemed to have been
delivered on the date of such refusal or inability to deliver.


Section 13.5      Governing Law.
 
This Indenture and each Security shall be deemed to be a contract made under the
laws of the State of Delaware, and for all purposes shall be governed by and
construed in accordance with the laws of said State, without regard to conflicts
of laws principles thereof.


Section 13.6      Evidence of Compliance with Conditions Precedent.
 
(a)           Upon any application or demand by the Company to the Trustee to
take any action under any of the provisions of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate stating that in the opinion of
the signers all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with and an Opinion of
Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
 
52

--------------------------------------------------------------------------------




(b)           Each certificate or opinion provided for in this Indenture and
delivered to the Trustee with respect to compliance with a condition or covenant
provided for in this Indenture shall include (1) a statement that the person
making such certificate or opinion has read such covenant or condition; (2) a
brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.


Section 13.7      Business Days.
 
In any case where the date of payment of principal of or premium, if any, or
interest on the Securities will not be a Business Day, the payment of such
principal of or premium, if any, or interest on the Securities need not be made
on such date but shall be made on the next succeeding Business Day (and without
any interest or other payment in respect of any such delay), with the same force
and effect as if made on the date of payment and no interest shall accrue for
the period from and after such date.


Section 13.8      Table of Contents, Headings, etc.
 
The table of contents and the titles and headings of the articles and sections
of this Indenture have been inserted for convenience of reference only, are not
to be considered a part hereof, and shall in no way modify or restrict any of
the terms or provisions hereof.


Section 13.9      Execution in Counterparts.
 
This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.


Section 13.10    Separability.
 
In case any one or more of the provisions contained in this Indenture or in the
Securities shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Indenture or of the Securities, but this Indenture
and the Securities shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein or therein.


Section 13.11    Assignment.
 
The Company will have the right at all times to assign any of its respective
rights or obligations under this Indenture to a direct or indirect wholly owned
Subsidiary of the Company, provided that, in the event of any such assignment,
the Company, as the case may be, will remain liable for all such
obligations.  Subject to the foregoing, the Indenture is binding upon and inures
to the benefit of the parties thereto and their respective successors and
assigns.  This Indenture may not otherwise be assigned by the parties hereto.
 
53

--------------------------------------------------------------------------------




Section 13.12    Acknowledgment of Rights.
 
The Company acknowledges that, with respect to any Securities held by
ServisFirst Capital Trust II or a trustee of such trust, if the Property Trustee
of such Trust fails to enforce its rights under this Indenture as the holder of
the Securities held as the assets of ServisFirst Capital Trust II any holder of
Preferred Securities may institute legal proceedings directly against the
Company to enforce such Property Trustee’s rights under this Indenture without
first instituting any legal proceedings against such Property Trustee or any
other Person.  Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and such event is attributable to the failure of the
Company to pay principal of or premium, if any, or interest on the Securities
when due, the Company acknowledges that a holder of Preferred Securities may
directly institute a proceeding for enforcement of payment to such holder of the
principal of or premium, if any, or interest on the Securities having a
principal amount equal to the aggregate liquidation amount of the Preferred
Securities of such holder on or after the respective due date specified in the
Securities.


ARTICLE XIV
 
PREPAYMENT OF SECURITIES
 
Section 14.1      Prepayment.
 
If a Special Event has occurred and is continuing, then the Company shall have
the right upon (i) not less than 45 days written notice to the Trustee and (ii)
not less than 30 days nor more than 60 days written notice to the
Securityholders, to prepay the Securities, in whole (but not in part), at any
time within 90 days following the occurrence of such Special Event, at the
Prepayment Price.  The Prepayment Price shall be paid prior to 12:00 noon, New
York City time, on the date of such prepayment or such earlier time as the
Company determines, provided that the Company shall deposit with the Trustee an
amount sufficient to pay the Prepayment Price by 10:00 a.m., New York City time,
on the date such Prepayment Price is to be paid.


Section 14.2      [Reserved.]
 
Section 14.3      No Sinking Fund.
 
The Securities are not entitled to the benefit of any sinking fund.


Section 14.4      Notice of Prepayment.
 
In case the Company shall desire to exercise the right to prepay all of the
Securities in accordance with their terms, which shall be done pursuant to a
Board Resolution, it shall fix a date for prepayment and shall mail a notice of
such prepayment at least 30 and not more than 60 days prior to the date fixed
for prepayment to the holders of Securities so to be prepaid as a whole or in
part at their last addresses as the same appear on the Security Register.  Such
mailing shall be by first class mail.  The notice if mailed in the manner herein
provided shall be conclusively presumed to have been duly given, whether or not
the holder receives such notice.  In any case, failure to give such notice by
mail or any defect in the notice to the holder of any Security designated for
prepayment as a whole or in part shall not affect the validity of the
proceedings for the prepayment of any other Security.

 
54

--------------------------------------------------------------------------------

 


Each such notice of prepayment shall specify the CUSIP number of the Securities
to be prepaid, the date fixed for prepayment, the prepayment price at which the
Securities are to be prepaid (or the method by which such prepayment price is to
be calculated), the place or places of payment that payment will be made upon
presentation and surrender of the Securities, that interest accrued to the date
fixed for prepayment will be paid as specified in said notice, and that on and
after said date interest thereon or on the portions thereof to be prepaid will
cease to accrue.  If less than all the Securities are to be prepaid the notice
of prepayment shall specify the numbers of the Securities to be prepaid.


In the event the Securities are issued in book-entry form with the Depositary:
(i) the Trustee may deal with the Depositary as the authorized representative of
the Securityholders; (ii) the rights of the Securityholders shall be exercised
only through the Depositary and shall be limited to those established by law and
agreement between the Securityholders and the Depositary and/or direct
participants of the Depositary; (iii) the Depositary will make book-entry
transfers among the direct participants of the Depositary and will receive and
transmit distributions of principal and interest on the Securities to such
direct participants; and (iv) the direct participants of the Depositary shall
have no rights under this Indenture under or with respect to any of the
Securities held on their behalf by the Depositary, and the Depositary may be
treated by the Trustee and its agents, employees, officers and directors as the
absolute owner of the Securities for all purposes whatsoever.


Prior to 10:00 a.m., New York City time, on the prepayment date specified in the
notice of prepayment given as provided in this Section, the Company will deposit
with the Trustee or with one or more paying agents an amount of money sufficient
to prepay on the prepayment date all the Securities so called for prepayment at
the appropriate Prepayment Price, together with accrued interest to the date
fixed for prepayment.


The Company will give the Trustee written notice not less than 45 days prior to
the prepayment date as to the aggregate principal amount of Securities to be
prepaid.


If less than all the Securities of any series are to be prepaid, the particular
Securities to be prepaid shall be selected, not more than 60 days prior to the
date of prepayment, by the Trustee from the Outstanding Securities not
previously called for prepayment, on a pro rata basis or by such other method as
the Trustee shall deem fair and appropriate and which may provide for the
selection for prepayment of a portion of the principal amount of any Security,
provided that the remaining portion of the principal amount of any Security
shall be in an authorized denomination (which shall not be less than the minimum
authorized denomination) for such Security, or, if the Securities are then held
in the form of a Global Security, in accordance with the customary procedures
for the Depositary.


The Trustee shall promptly notify the Company in writing of the Securities
selected for partial redemption and the principal amount thereof to be
redeemed.  For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Securities shall relate,
in the case of any Security redeemed or to be redeemed only in part, to the
portion of the principal amount of such Security that has been or is to be
redeemed.

 
55

--------------------------------------------------------------------------------

 


Section 14.5          Payment of Securities Called for Prepayment.
 
If notice of prepayment has been given as provided in Section 14.4, the
Securities with respect to which such notice has been given shall become due and
payable on the date and at the place or places stated in such notice at the
applicable Prepayment Price, together with interest accrued, if any, to the date
fixed for prepayment (subject to the rights of holders of Securities on the
close of business on a regular record date in respect of an Interest Payment
Date occurring on or prior to the prepayment date), and on and after said date
(unless the Company shall default in the payment of such Securities at the
Prepayment Price, together with interest, if any, accrued to said date) interest
on the Securities so called for prepayment shall cease to accrue.  On
presentation and surrender of such Securities at a place of payment specified in
said notice, the said Securities shall be paid and prepaid by the Company at the
applicable Prepayment Price, together with interest accrued thereon to the date
fixed for prepayment (subject to the rights of holders of Securities on the
close of business on a regular record date in respect of an Interest Payment
Date occurring on or prior to the prepayment date).


ARTICLE XV

 
SUBORDINATION OF SECURITIES
 
Section 15.1          Agreement to Subordinate.
 
The Company covenants and agrees, and each holder of Securities issued hereunder
likewise covenants and agrees, that the Securities shall be issued subject to
the provisions of this Article XV; and each holder of a Security, whether upon
original issue or upon transfer or assignment thereof, accepts and agrees to be
bound by such provisions.


The payment by the Company of the principal of and premium, if any, and interest
on all Securities issued hereunder shall, to the extent and in the manner
hereinafter set forth, be subordinated and junior in right of payment to the
prior payment in full of all amounts with respect to Senior Debt, whether
outstanding at the date of this Indenture or thereafter incurred.


No provision of this Article XV shall prevent the occurrence of any Default or
Event of Default hereunder.


Section 15.2          Default on Senior Debt.
 
In the event and during the continuation of any default by the Company in the
payment of principal, premium, interest or any other payment due on any Senior
Debt, or in the event that the maturity of any Senior Debt has been accelerated
because of a default, then, in either case, no payment shall be made by the
Company with respect to the principal (including prepayments) of or premium, if
any, or interest on the Securities.

 
56

--------------------------------------------------------------------------------

 


In the event of the acceleration of the maturity of the Securities, then no
payment shall be made by the Company with respect to the principal (including
prepayments) of or premium, if any, or interest on the Securities until the
holders of all Senior Debt outstanding at the time of such acceleration shall
receive payment in full of all amounts due in respect of such Senior Debt
(including any amounts due upon acceleration).


In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.2, such payment shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Debt or their
respective representatives, or to the trustee or trustees under any indenture
pursuant to which any of such Senior Debt may have been issued, as their
respective interests may appear, but only to the extent of the amounts due in
respect of such Senior Debt and only to the extent that the holders of the
Senior Debt (or their representative or representatives or a trustee) notify the
Trustee in writing, within 90 days of such payment, of the amounts then due and
owing on such Senior Debt and only the amounts specified in such notice to the
Trustee shall be paid to the holders of such Senior Debt.


Section 15.3          Liquidation; Dissolution; Bankruptcy.
 
Upon any payment by the Company or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, all amounts due upon all Senior Debt of the Company shall
first be paid in full, or payment thereof provided for in money in accordance
with its terms, before any payment is made by the Company on account of the
principal (and premium, if any) or interest on the Securities; and upon any such
dissolution or winding-up or liquidation or reorganization, any payment by the
Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the Securityholders or the
Trustee would be entitled to receive from the Company, except for the provisions
of this Article XV, shall be paid by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Securityholders or by the Trustee under this Indenture
if received by them or it, directly to the holders of Senior Debt of the Company
(pro rata to such holders on the basis of the respective amounts of Senior Debt
held by such holders, as calculated by the Company) or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such Senior Debt may have been issued, as their
respective interests may appear, to the extent necessary to pay such Senior Debt
in full, in money or money’s worth, after giving effect to any concurrent
payment or distribution to or for the holders of such Senior Debt, before any
payment or distribution is made to the Securityholders or to the Trustee.


In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Debt is paid in full, or provision is made for such payment in money
in accordance with its terms, such payment or distribution shall be held in
trust for the benefit of and shall be paid over or delivered to the holders of
such Senior Debt or their representative or representatives, or to the trustee
or trustees under any indenture pursuant to which any instruments evidencing
such Senior Debt may have been issued, and their respective interests may
appear, as calculated by the Company, for application to the payment of all
Senior Debt remaining unpaid to the extent necessary to pay all amounts due in
respect of such Senior Debt in full in money in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the benefit of
the holders of such Senior Debt.

 
57

--------------------------------------------------------------------------------

 


For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Securities to the payment of Senior Debt that may at the time be
outstanding, provided that (i) such Senior Debt is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Debt are not, without the consent
of such holders, altered by such reorganization or readjustment.  The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the sale,
conveyance, transfer or lease of its property as an entirety, or substantially
as an entirety, to another Person upon the terms and conditions provided for in
Article X of this Indenture shall not be deemed a dissolution, winding-up,
liquidation or reorganization for the purposes of this Section 15.3 if such
other Person shall, as a part of such consolidation, merger, sale, conveyance,
transfer or lease, comply with the conditions stated in Article X of this
Indenture.  Nothing in Section 15.2 or in this Section 15.3 shall apply to
claims of, or payments to, the Trustee under or pursuant to Section 6.6 of this
Indenture.


Section 15.4          Subrogation.
 
Subject to the payment in full of all amounts due in respect of Senior Debt, the
rights of the Securityholders shall be subrogated to the rights of the holders
of such Senior Debt to receive payments or distributions of cash, property or
securities of the Company, as the case may be, applicable to such Senior Debt
until the principal of (and premium, if any) and interest on the Securities
shall be paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of such Senior Debt of any cash, property or
securities to which the Securityholders or the Trustee would be entitled except
for the provisions of this Article XV, and no payment over pursuant to the
provisions of this Article XV to or for the benefit of the holders of such
Senior Debt by Securityholders or the Trustee, shall, as between the Company,
its creditors other than holders of Senior Debt of the Company, and the holders
of the Securities, be deemed to be a payment by the Company to or on account of
such Senior Debt.  It is understood that the provisions of this Article XV are
and are intended solely for the purposes of defining the relative rights of the
holders of the Securities, on the one hand, and the holders of such Senior Debt,
on the other hand.


Nothing contained in this Article XV or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as between the Company, its creditors
other than the holders of Senior Debt of the Company, and the holders of the
Securities, the obligation of the Company, which is absolute and unconditional,
to pay to the holders of the Securities the principal of (and premium, if any)
and interest on the Securities as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Securities and creditors of the Company, as the
case may be, other than the holders of Senior Debt of the Company, as the case
may be, nor shall anything herein or therein prevent the Trustee or the holder
of any Security from exercising all remedies otherwise permitted by applicable
law upon default under this Indenture, subject to the rights, if any, under this
Article XV of the holders of such Senior Debt in respect of cash, property or
securities of the Company, as the case may be, received upon the exercise of any
such remedy.

 
58

--------------------------------------------------------------------------------

 


Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Debt and
other indebtedness of the Company, as the case may be, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article XV.


Section 15.5          Trustee to Effectuate Subordination.
 
Each Securityholder by such Securityholder’s acceptance thereof authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.


Section 15.6          Notice by the Company.
 
The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment of monies to or by the Trustee in respect of the Securities pursuant to
the provisions of this Article XV.  Notwithstanding the provisions of this
Article XV or any other provision of this Indenture, the Trustee shall not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment of monies to or by the Trustee in respect of the
Securities pursuant to the provisions of this Article XV, unless and until a
Responsible Officer of the Trustee shall have received written notice thereof
from the Company or a holder or holders of Senior Debt or from any trustee
therefor; and before the receipt of any such written notice, the Trustee,
subject to the provisions of Article VI of this Indenture, shall be entitled in
all respects to assume that no such facts exist; provided, however, that if the
Trustee shall not have received the notice provided for in this Section 15.6 at
least two Business Days prior to the date upon which by the terms hereof any
money may become payable for any purpose (including, without limitation, the
payment of the principal of (or premium, if any) or interest on any Security),
then, anything herein contained to the contrary notwithstanding, the Trustee
shall have full power and authority to receive such money and to apply the same
to the purposes for which they were received, and shall not be affected by any
notice to the contrary that may be received by it within two Business Days prior
to such date.

 
59

--------------------------------------------------------------------------------

 


The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Debt of the Company, as the
case may be (or a trustee on behalf of such holder), to establish that such
notice has been given by a holder of such Senior Debt or a trustee on behalf of
any such holder or holders.  In the event that the Trustee determines in good
faith that further evidence is required with respect to the right of any Person
as a holder of such Senior Debt to participate in any payment or distribution
pursuant to this Article XV, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of such
Senior Debt held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Article XV, and, if such evidence is not
furnished, the Trustee may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.


Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee and the Securityholders shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such insolvency, bankruptcy, receivership, liquidation,
reorganization, dissolution, winding up or similar case or proceeding is
pending, or a certificate of the trustee in bankruptcy, liquidating trustee,
custodian, receiver, assignee for the benefit of creditors, agent or other
Person making such payment or distribution, delivered to the Trustee or to the
Securityholders, for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the holders of Senior Debt and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.


Section 15.7          Rights of the Trustee; Holders of Senior Debt.
 
The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XV in respect of any Senior Debt at any time held by it,
to the same extent as any other holder of Senior Debt, and nothing in this
Indenture shall deprive the Trustee of any of its rights as such holder.


With respect to the holders of Senior Debt of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Debt shall be read into
this Indenture against the Trustee.  The Trustee shall not be deemed to owe any
fiduciary duty to the holders of such Senior Debt and, subject to the provisions
of Article VI of this Indenture, the Trustee shall not be liable to any holder
of such Senior Debt if it shall pay over or deliver to Securityholders, the
Company or any other Person money or assets to which any holder of such Senior
Debt shall be entitled by virtue of this Article XV or otherwise.


Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.6.

 
60

--------------------------------------------------------------------------------

 


Section 15.8          Subordination May Not Be Impaired.
 
No right of any present or future holder of any Senior Debt of the Company to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or by any act or failure to act, in good faith, by any such holder, or by any
noncompliance by the Company with the terms, provisions and covenants of this
Indenture, regardless of any knowledge thereof that any such holder may have or
otherwise be charged with.


Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt of the Company may, at any time and from time to time,
without the consent of or notice to the Trustee or the Securityholders, without
incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Securities to the holders of such Senior Debt,
do any one or more of the following: (i) change the manner, place or terms of
payment or extend the time of payment of, or renew or alter, such Senior Debt,
or otherwise amend or supplement in any manner such Senior Debt or any
instrument evidencing the same or any agreement under which such Senior Debt is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing such Senior Debt; (iii) release any
Person liable in any manner for the collection of such Senior Debt; and (iv)
exercise or refrain from exercising any rights against the Company and any other
Person.


ARTICLE XVI
 
EXTENSION OF INTEREST PAYMENT PERIOD
 
Section 16.1          Extension of Interest Payment Period.
 
(a)           So long as no Event of Default has occurred and is continuing, the
Company shall have the right, at any time and from time to time during the term
of the Securities, to defer payments of interest by extending the interest
payment period of such Securities for a period not exceeding 20 consecutive
quarterly periods, including the first such quarterly period during such
extension period (the “Extension Period”), during which Extension Period no
interest shall be due and payable; provided that no Extension Period may extend
beyond the Stated Maturity.  To the extent permitted by applicable law,
interest, the payment of which has been deferred because of the extension of the
interest payment period pursuant to this Section 16.1, will bear interest
thereon at the Coupon Rate compounded quarterly for each quarterly period of the
Extension Period (“Compounded Interest”).  At the end of the Extension Period,
the Company shall pay all interest accrued and unpaid on the Securities,
including any Additional Sums and Compounded Interest (together, “Deferred
Interest”) that shall be payable to the holders of the Securities in whose names
the Securities are registered in the Security Register on the first record date
after the end of the Extension Period.

 
61

--------------------------------------------------------------------------------

 


(b)           Before the termination of any Extension Period, the Company may
further defer payments of interest by further extending such period, provided
that such period, together with all such previous and further extensions within
such Extension Period, shall not exceed 20 consecutive quarterly periods,
including the first such quarterly period during such Extension Period, or
extend beyond the Stated Maturity of the Securities.  Upon the termination of
any Extension Period and the payment of all Deferred Interest then due, the
Company may elect to commence a new Extension Period, subject to the foregoing
requirements.  No interest shall be due and payable during an Extension Period,
except at the end thereof, but the Company may prepay at any time all or any
portion of the interest accrued during an Extension Period.


Section 16.2          Notice of Extension.
 
(a)           If the Property Trustee is the only registered holder of the
Securities at the time the Company selects an Extension Period, the Company
shall give written notice to the Administrative Trustees, the Property Trustee
and the Trustee of its selection of such Extension Period at least five Business
Days before the earlier of (i) the next succeeding date on which distributions
on the Trust Securities issued by ServisFirst Capital Trust II would have been
payable except for such election, or (ii) the date the Administrative Trustees
are required to give notice of the record date, or the date such Distributions
are payable, to any national securities exchange or to holders of the Preferred
Securities issued by ServisFirst Capital Trust II, but in any event at least
five Business Days before such record date.


(b)           If the Property Trustee is not the only holder of the Securities
at the time the Company selects an Extension Period, the Company shall give the
holders of the Securities and the Trustee written notice of its selection of
such Extension Period at least 10 Business Days before the earlier of (i) the
next succeeding Interest Payment Date, or (ii) the date the Company is required
to give notice of the record or payment date of such interest payment to any
national securities exchange.


(c)           The quarterly period in which any notice is given pursuant to
paragraphs (a) or (b) of this Section 16.2 shall be counted as one of the 20
quarterly periods permitted in the maximum Extension Period permitted under
Section 16.1.  There is no limitation on the number of times that the Company
may elect to begin an Extension Period.


ARTICLE XVII

 
MANDATORY AND OPTION CONVERSION OF SECURITIES
 
Section 17.1          Mandatory Conversion.
 
(a)           To the extent not previously prepaid pursuant to Article XIV above
or converted into shares of Conversion Stock pursuant to Section 17.2 below, all
Securities will automatically and mandatorily convert into shares of Company
Common Stock on the Mandatory Conversion Date at the Conversion Price.


(b)           In order to effect such mandatory conversion, upon delivery of the
Preferred Securities then issued and outstanding to the Trustee by the
Conversion Agent on the Mandatory Conversion Date, as provided for in Section
5(a) of Annex I to the Trust Agreement, the Trustee shall issue Securities in
exchange for such Preferred Securities and shall thereupon convert such
Securities into Company Common Stock at the Conversion Price and deliver such
Conversion Stock to the Conversion Agent.  The Conversion Agent shall thereupon
distribute such Conversion Stock as provided for in Section 5(a)(ii) of Annex I
to the Trust Agreement, together with any accrued but unpaid Distributions
through and including the Mandatory Conversion Date subject to any necessary
regulatory approvals.

 
62

--------------------------------------------------------------------------------

 


(c)           The Company’s delivery upon conversion of the appropriate number
of shares of Conversion Stock (together with the cash payment, if any, in lieu
of fractional shares) shall be deemed to satisfy the Company’s obligation to pay
the principal amount at maturity of the portion of Securities so converted and
any unpaid interest accrued on such Securities at the time of such conversion.


(d)           No fractional shares of Company Common Stock shall be issued as a
result of conversion, but in lieu thereof, such fractional interest shall be
paid in cash (calculated by multiplying the fractional interest by the
Conversion Price), and the Conversion Agent in turn shall make such payment to
the Securityholder or the holder of the Preferred Securities so converted.


Section 17.2          Conversion at Holder’s Option.
 
(a)           Subject to and upon compliance with the provisions of this
Article XVII, the Securities are convertible, at the option of the
Securityholder, at any time on or before the close of business on the Business
Day immediately preceding the later to occur of (i) the Mandatory Conversion
Date and (ii) the date of repayment of such Debentures, whether at maturity or
upon redemption, into fully paid and nonassessable shares of Company Common
Stock at an initial conversion ratio of 40 shares of Company Common Stock per
$1,000 principal amount of Securities, representing a conversion price of $25.00
per share of Conversion Stock issued, subject to adjustment as provided in
Section 17.3 below (as so adjusted, the “Conversion Price”);  provided, however,
that a Holder of Securities surrendering less than all Securities held by such
Holder for conversion must surrender such Securities in increments of $5,000 in
principal amount of Securities or any integral multiple thereof.  In case a
Security or portion thereof is called for redemption, such conversion right in
respect of the Security or portion so called shall expire at the close of
business on the Business Day immediately preceding the corresponding redemption
date, unless the Company defaults in making the payment due upon redemption.


(b)           A Holder desiring to effect such a voluntary conversion must
submit to the Conversion Agent an irrevocable request to convert Securities on
behalf of such Holder (a “Conversion Request”), together with (if the Securities
are held in certificated form) the certificate(s) representing the Securities to
be converted.  As long as Wilmington Trust Company, as the Property Trustee, is
the holder of the Debentures, no request need be submitted.  The Conversion
Request shall be in the form contained in the certificates representing
Securities or otherwise prescribed by the Conversion Agent.  In addition, a
holder of Preferred Securities may exercise its right under the Trust Agreement
to exchange such Preferred Securities for Securities which shall be converted
into Company Common Stock by delivering to the Conversion Agent an irrevocable
Conversion Request setting forth the information called for by the preceding
sentence and directing the Conversion Agent (i) to exchange such Preferred
Security for a portion of the Securities held by the Trust (at an exchange rate
of $1,000 principal amount of Securities for each Preferred Security), and
(ii) to immediately convert such Securities, on behalf of such Securityholder,
into Company Common Stock pursuant to this Section 17.2 and, if such Preferred
Securities are in certificate form, surrendering such Preferred Securities, duly
endorsed or assigned to the Company or in blank. So long as any Preferred
Securities are outstanding, the Trust shall not convert any Securities except
pursuant to a Conversion Request delivered to the Conversion Agent by a holder
of Preferred Securities or as provided in Section 17.1 above.

 
63

--------------------------------------------------------------------------------

 


(c)           Upon receipt of a properly completed and executed Conversion
Request, the Trustee shall issue (if applicable) Securities in exchange for such
Preferred Securities and shall thereupon convert such Securities into Company
Common Stock at the Conversion Price and deliver such Conversion Stock to the
Conversion Agent.  The Conversion Agent shall thereupon distribute such
Conversion Stock as provided for in Section 5(b)(iii) of Annex I to the Trust
Agreement, together with any accrued but unpaid Distributions to the extent
required under the Trust Agreement.


(d)           Interest accruing between Interest Payment Dates shall not be paid
on Securities that are converted pursuant to this Section 17.2, nor shall any
payment, allowance or adjustment be made for accumulated and unpaid interest,
whether or not in arrears, on converted Securities, except that if any Security
is converted on or after a record date for payment of interest thereon and prior
to the related Interest Payment Date, the amount of the interest payable on the
related Interest Payment Date with respect to such Preferred Security shall be
paid by the converting Holder to the Company prior to such Holder’s receipt of
Conversion Stock and the interest payable on the related Interest Payment Date
with respect to such Security shall be distributed to the Holder on such record
date, despite such conversion. The Company shall make no payment or allowance
for distributions on the shares of Conversion Stock issued upon such conversion,
except to the extent that such shares of Conversion Stock are held of record on
the record date for any such distributions and except as provided in
Section 17.3 hereof. Securities shall be deemed to have been converted
immediately prior to the close of business on the day on which a Conversion
Request relating to such Securities is received by the Trustee in accordance
with the foregoing provisions of this Section 17.2 (the “Conversion Date”). The
Person or Persons entitled to receive the Conversion Stock shall be treated for
all purposes as the record holder or holders of such Conversion Stock at such
time. As promptly as practicable on or after the Conversion Date, the Company
shall issue and deliver at the office of the Conversion Agent a certificate or
certificates for the number of full shares of Conversion Stock issuable upon
such conversion, together with the cash payment, if any, in lieu of any fraction
of any share to the Person or Persons entitled to receive the same herein,
unless otherwise directed by the Holder in the Conversion Request, and the
Conversion Agent shall distribute such certificate or certificates to such
Person or Persons.


(e)           The Company’s delivery upon conversion of the appropriate number
of shares of Conversion Stock (together with the cash payment, if any, in lieu
of fractional shares) shall be deemed to satisfy the Company’s obligation to pay
the principal amount at maturity of the portion of Securities so converted and
any unpaid interest accrued on such Securities at the time of such conversion.

 
64

--------------------------------------------------------------------------------

 


(f)           No fractional shares of Company Common Stock shall be issued as a
result of conversion, but in lieu thereof, such fractional interest shall be
paid in cash (based on the Conversion Price), and the Conversion Agent in turn
shall make such payment to the Securityholder or the holder of the Preferred
Securities so converted.


(g)           In the event of the conversion of any Security in part only, a new
Security or Securities for the unconverted portion thereof shall be issued in
the name of the Securityholder thereof upon the cancellation thereof.


(h)           All shares of Company Common Stock issued as Conversion Stock
shall be duly authorized, validly issued, fully paid and nonassessable. The
Company shall at all times reserve and keep available out of its authorized and
unissued Company Common Stock, solely for issuance upon the conversion of the
Securities, free from any preemptive or other similar rights, such number of
shares of Company Common Stock as shall from time to time be issuable upon the
conversion of all of the Securities then outstanding. Notwithstanding the
foregoing sentence, the Company shall be entitled to deliver, upon conversion of
Securities, shares of Common Stock reacquired and held in the treasury of the
Company (in lieu of the issuance of authorized and unissued shares of Common
Stock), so long as any such treasury shares are free and clear of all liens,
charges, security interests or encumbrances.


(i)           In effecting the conversion transactions described in this
Section 17.2, the Conversion Agent is acting as agent of the holders of
Preferred Securities (in the exchange of Preferred Securities for Securities)
and as agent of the Securityholders (in the conversion of Securities into
Conversion Stock), as the case may be, directing it to effect such conversion
transactions. The Conversion Agent is hereby authorized (i) to exchange
Preferred Securities for Securities held by the Trust from time to time in
connection with the conversion of such Preferred Securities in accordance with
this Article XVII, and (ii) to convert all or a portion of the Securities into
Company Common Stock and thereupon to deliver such shares of Conversion Stock in
accordance with the provisions of this Article XVII and to deliver to the Trust
a new Security or Securities for any resulting unconverted principal amount.


Section 17.3          Adjustments to Conversion Price.
 
The Conversion Price shall be subject to adjustment (without duplication) from
time to time as follows:


(a)           In case the Company shall, while any of the Securities are
outstanding, (i) pay a dividend or make a distribution with respect to Company
Common Stock in shares of Company Common Stock, (ii) subdivide its outstanding
shares of Company Common Stock, (iii) combine its outstanding shares of Company
Common Stock into a smaller number of shares, or (iv) issue by reclassification
of its shares of Company Common Stock any shares of capital stock of the
Company, then the Conversion Price in effect immediately prior to such action
shall be adjusted so that the holders of any Securities thereafter surrendered
for conversion shall be entitled to receive the number of shares of capital
stock of the Company which they would have owned immediately following such
action had such Securities been converted immediately prior thereto. An
adjustment made pursuant to this Section 17.3(a) shall become effective
immediately after the record date in the case of a dividend or other
distribution and shall become effective immediately after the effective date in
case of a subdivision, combination or reclassification (or immediately after the
record date if a record date shall have been established for such event). If, as
a result of an adjustment made pursuant to this Section 17.3(a), the holder of
any Security thereafter surrendered for conversion shall become entitled to
receive shares of two or more classes or series of capital stock of the Company,
the Board of Directors (whose determination shall be conclusive and shall be
described in a Board Resolution filed with the Indenture Trustee) shall
determine the allocation of the adjusted Conversion Price between or among
shares of such classes or series of capital stock.

 
65

--------------------------------------------------------------------------------

 


(b)           In case the Company shall, while any of the Securities are
outstanding, issue rights or warrants to all holders of Company Common Stock
entitling them (for a period expiring within 45 days after the record date
mentioned in this Section 17.3(b)) to subscribe for or purchase shares of
Company Common Stock at a price per share less than the Current Market Price (as
defined below) per share of Company Common Stock on such record date, then the
Conversion Price for the Securities shall be adjusted based on the ratio
determined by multiplying the Conversion Price in effect immediately prior to
the date of issuance of such rights or warrants by a fraction of which the
numerator shall be the number of shares of Company Common Stock outstanding on
the date of issuance of such rights or warrants plus the number of additional
shares of Company Common Stock offered for subscription or purchase, and of
which the denominator shall be the number of shares of Company Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase would purchase at such Current Market
Price. Such adjustment shall become effective immediately after the record date
for the determination of shareholders entitled to receive such rights or
warrants. For the purposes of this Section 17.3(b), the number of shares of
Company Common Stock at any time outstanding shall not include shares held in
the treasury of the Company. The Company shall not issue any rights or warrants
in respect of the shares of Company Common Stock held in the treasury of the
Company. In case any rights or warrants referred to in this Section 17.3 (b) in
respect of which an adjustment shall have been made shall expire unexercised
within 45 days after the same shall have been distributed or issued by the
Company, the Conversion Price shall be readjusted at the time of such expiration
to the Conversion Price that would have been in effect if no adjustment had been
made on account of the distribution or issuance of such expired rights or
warrants.

 
66

--------------------------------------------------------------------------------

 



(c)           Subject to the last sentence of this Section 17.3(c), in case the
Company shall, by dividend or otherwise, distribute to all holders of Company
Common Stock evidences of its indebtedness, shares of any class or series of
capital stock, cash or assets (including securities, but excluding any rights or
warrants referred to in Section 17.3(b), any dividend or distribution paid
exclusively in cash and any dividend or distribution referred to in
Section 17.3(a)), then the Conversion Price shall be increased based upon the
ratio determined by multiplying the Conversion Price in effect immediately prior
to the effectiveness of the Conversion Price increase contemplated by this
Section 17.3(c) by a fraction, the numerator or which shall be the Current
Market Price per share of Company Common Stock on the date fixed for the payment
of such distribution (the “Reference Date”), and the denominator of which shall
be the Current Market Price per share of the Company Common Stock on the
Reference Date less the fair market value (as determined in good faith by the
Board of Directors, whose determination shall be conclusive and described in a
Board Resolution), on the Reference Date, of the portion of the evidences of
indebtedness, shares of capital stock, cash and assets so distributed applicable
to one share of Company Common Stock, such increase to become effective
immediately prior to the opening of business on the day following the Reference
Date. In the event that such dividend or distribution is not so paid or made,
the Conversion Price shall again be adjusted to be the Conversion Price which
would then be in effect if such dividend or distribution had not occurred. If
the Board of Directors determines the fair market value of any distribution for
purposes of this Section 17.3(c) by reference to the actual or when issued
trading market for any securities comprising such distribution, it must in doing
so consider the prices in such market over the same period used in computing the
Current Market Price per share of Company Common Stock. For purposes of this
Section 17.3(c), any dividend or distribution that includes shares of Company
Common Stock or rights or warrants to subscribe for or purchase shares of
Company Common Stock shall be deemed instead to be (1) a dividend or
distribution of the evidences of indebtedness, shares of capital stock, cash or
assets other than such shares of Company Common Stock or such rights or warrants
(making any Conversion Price increase required by this Section 17.3(c))
immediately followed by (2) a dividend or distribution of such shares of Company
Common Stock or such rights or warrants (making any further Conversion Price
increase required by Section 17.3(a) or 17.3(b)), except (A) the Reference Date
of such dividend or distribution as defined in this Section 17.3(c) shall be
substituted as (x) the record date in the case of a dividend or other
distribution, and (y) the record date for the determination of shareholders
entitled to receive such rights or warrants, and (c) the date fixed for such
determination within the meaning of Sections 17.3(a) and 17.3(b), and (B) any
shares of Common Stock included in such dividend or distribution shall not be
deemed outstanding for purposes of computing any adjustment of the Conversion
Price in Section 17.3(a).

 
67

--------------------------------------------------------------------------------

 


(d)           In case the Company shall pay or make a dividend or other
distribution on Company Common Stock exclusively in cash (excluding all cash
dividends paid out of the retained earnings of the Company), then the Conversion
Price shall be increased based upon the ratio determined by multiplying the
Conversion Price in effect immediately prior to the effectiveness of the
Conversion Price increase contemplated by this Section 17.3(d) by a fraction,
the numerator of which shall be the Current Market Price per share of Company
Common Stock, and the denominator of which shall be the Current Market Price per
share of Company Common Stock on the date fixed for the payment of such
distribution less the amount of cash so distributed and not excluded as provided
applicable to one share of Company Common Stock on the date fixed for the
payment of such distribution, such increase to become effective immediately
prior to the opening of business on the day following the date fixed for the
payment of such distribution; provided, however, that in the event the portion
of the cash so distributed applicable to one share of Company Common Stock is
equal to or greater than the Current Market Price per share of Company Common
Stock on the record date mentioned above, in lieu of the foregoing adjustment,
adequate provision shall be made so that each Securityholder shall have the
right to receive upon conversion the amount of cash such Securityholder would
have received had such Securityholder converted each Security immediately prior
to the record date for the distribution of the cash. In the event that such
dividend or distribution is not so paid or made, the Conversion Price shall
again be adjusted to be the Conversion Price which would then be in effect if
such record date had not been fixed.


(e)           In case a tender or exchange offer (other than an odd-lot offer)
made by the Company or any subsidiary of the Company for all or any portion of
the Company Common Stock shall expire and such tender or exchange offer shall
involve the payment by the Company or such subsidiary of consideration per share
of Company Common Stock having a fair market value (as determined in good faith
by the Board of Directors, whose determination shall be conclusive and described
in a Board Resolution) at the last time (the “Expiration Time”) tenders or
exchanges may be made pursuant to such tender or exchange offer (as it shall
have been amended) that exceeds 110% of the Current Market Price per share of
Company Common Stock on the Trading Day (as defined in Section 17.7(b)) next
succeeding the Expiration Time, then the Conversion Price shall be increased
based upon the ratio determined by multiplying the Conversion Ratio in effect
immediately prior to the effectiveness of the Conversion Ratio increase
contemplated by this Section 17.3(e) by a fraction, the numerator of which shall
be the sum of (x) the fair market value (determined as aforesaid) of the
aggregate consideration payable to shareholders based on the acceptance (up to
any maximum specified in the terms of the tender or exchange offer) of all
shares validly tendered or exchanged and not withdrawn as of the Expiration Time
(the shares deemed so accepted, up to any such maximum, being referred to as the
Purchased Shares), and (y) the product of the number of shares of Company Common
Stock outstanding (less any Purchased Shares) at the Expiration Time and the
Current Market Price per share of Company Common Stock on the Trading Day next
succeeding the Expiration Time, and the denominator of which shall be the number
of shares of Company Common Stock outstanding (including any tendered or
exchanged shares) at the Expiration Time multiplied by the Current Market Price
per share of Company Common Stock on the Trading Day next succeeding the
Expiration Time, such increase to become effective immediately prior to the
opening of business on the day following the Expiration Time.

 
68

--------------------------------------------------------------------------------

 


(f)           For the purpose of any computation under Sections 17.3(b), (c),
(d) or (e), the Current Market Price per share of Company Common Stock on any
date in question shall be deemed to be the average of the daily Closing Prices
(as defined in Section 17.7) for the five consecutive Trading Days selected by
the Company commencing not more than 20 Trading Days before, and ending not
later than the earlier of the day in question or, if applicable, the day before
the ex date (defined below) with respect to the issuance or distribution
requiring such computation; provided, however, that if another event occurs that
would require an adjustment pursuant to Sections 17.3(a) through (e), inclusive,
the Board of Directors may make such adjustments to the Closing Prices during
such five-Trading Day period as it deems appropriate to effectuate the intent of
the adjustments in this Section 17.3, in which case any such determination by
the Board of Directors shall be set forth in a Board Resolution and shall be
conclusive. For purposes of this Section 17.3(f), the term ex date, (i) when
used with respect to any issuance or distribution, means the first date on which
the Company Common Stock trades regular way in the relevant market from which
the Closing Prices were obtained without the right to receive such issuance or
distribution, and (ii) when used with respect to any tender or exchange offer,
means the first date on which the Company Common Stock trades regular way in
such market after the Expiration Time of such offer.


(g)           The Company may make such decreases in the Conversion Price, in
addition to those required by Sections (a) through (e), as it considers to be
advisable to avoid or diminish any income tax to holders of Company Common Stock
or rights to purchase Company Common Stock resulting from any dividend or
distribution of stock (or rights to acquire stock) or from any event treated as
such for income tax purposes. The Company from time to time may decrease the
Conversion Price by any amount for any period of time if the period is at least
20 days, the decrease is irrevocable during the period, and the Board of
Directors shall have made a determination that such decrease would be in the
best interest of the Company, which determination shall be conclusive. Whenever
the Conversion Price is decreased pursuant to the preceding sentence, the
Company shall mail to Securityholders of record a notice of the decrease at
least fifteen days prior to the date the increased Conversion Price takes
effect, and such notice shall state the increased Conversion Price and the
period it shall be in effect.


(h)           No adjustment in the Conversion Price shall be required unless
such adjustment would require an increase or decrease of at least 1% in the
Conversion Price; provided, however, that any adjustments which by reason of
this Section 17.3(h) are not required to be made shall be carried forward and
taken into account in determining whether any subsequent adjustment shall be
required. The adjusted Conversion Price will be rounded to two decimal places.


(i)           If any action would require adjustment of the Conversion Price
pursuant to more than one of the provisions described above, only one adjustment
shall be made and such adjustment shall be the amount of adjustment that has the
highest absolute value to the Securityholders.

 
69

--------------------------------------------------------------------------------

 


Section 17.4          Reclassification, Consolidation, Merger or Sale Of Assets.
 
In the event that the Company shall be a party to any transaction, including
without limitation (a) any recapitalization or reclassification of the Company
Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination of the Company Common Stock), (b) any consolidation of the Company
with, or merger of the Company into any other Person, any merger of another
Person into the Company (other than a merger which does not result in a
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), (c) any sale, transfer or lease of all or
substantially all of the assets of the Company, or (d) any compulsory share
exchange, in each case pursuant to which the Company Common Stock is converted
into the right to receive other securities, cash or other property, then lawful
provision shall be made as part of the terms of such transaction whereby the
holder of each Security then outstanding shall have the right thereafter to
convert each Security only into the kind and amount of securities, cash or other
property receivable upon consummation of such transaction by a holder of the
number of shares of Company Common Stock into which such Security could have
been converted immediately prior to such transaction.


The Company or the Person formed by such consolidation or resulting from such
merger or which acquired such assets or which acquires the shares of the
Company, as the case may be, shall make provision in its certificate or articles
of incorporation or other constituent document to establish such right. Such
certificate or articles of incorporation or other constituent document shall
provide for adjustments which, for events subsequent to the effective date of
such certificate or articles of incorporation or other constitution document,
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article XVII. The above provisions shall similarly apply to
successive transactions of the foregoing type.


Section 17.5          Notice of Adjustments of Conversion Price.
 
Whenever the Conversion Price is adjusted as herein provided:


(a)           The Company shall compute the adjusted or readjusted Conversion
Price and shall prepare an Officers’ Certificate setting forth the adjusted
Conversion Price and showing in reasonable detail the facts upon which such
adjustment is based, and such certificate shall forthwith be filed with the
Trustee, the Conversion Agent and the transfer agent for the Preferred
Securities and the Securities; and


(b)           a notice stating that the Conversion Price has been adjusted and
setting forth the adjusted Conversion Ratio shall as soon as practicable be
mailed by the Company to all record holders of Preferred Securities and
Securities at their last addresses as they appear upon the Securities Register
of the Trust (as defined in the Trust Agreement) and the Security Register of
the Company.

 
70

--------------------------------------------------------------------------------

 


Section 17.6          Prior Notice of Certain Events.
 
In case:


(a)           the Company shall (i) declare any dividend (or any other
distribution) on Company Common Stock, other than (A) a dividend payable in
shares of Company Common Stock, or (B) a dividend payable in cash that would not
require an adjustment pursuant to Section 17.3(c) or (d), or (ii) authorize a
tender or exchange offer that would require an adjustment pursuant to
Section 17.3(e);


(b)           the Company shall authorize the granting to all holders of Company
Common Stock of rights or warrants to subscribe for or purchase any shares of
stock of any class or series or of any other rights or warrants;


(c)           of any reclassification of Company Common Stock (other than a
subdivision or combination of the outstanding Company Common Stock, or a change
in par value, or from par value to no par value, or from no par value to par
value), or of any consolidation or merger to which the Company is a party and
for which approval of any shareholders of the Company shall be required, or the
sale or transfer of all or substantially all of the assets of the Company or of
any compulsory share exchange whereby the Company Common Stock is converted into
other securities, cash or other property; or


(d)           of the voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then the Company shall (1) if any Preferred Securities are outstanding, cause to
be filed with the transfer agent for the Preferred Securities, and shall cause
to be mailed to the holders of record of the Preferred Securities, at their last
addresses as they shall appear upon the Securities Register of the Trust (as
defined in the Trust Agreement), or (2) shall cause to be mailed to all
Securityholders at their last addresses as they shall appear in the Security
Register, at least 15 days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record (if any)
is to be taken for the purpose of such dividend, distribution, rights or
warrants or, if a record is not to be taken, the date as of which the holders of
Company Common Stock of record to be entitled to such dividend, distribution,
rights or warrants are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer, share exchange,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of Company Common Stock of record
shall be entitled to exchange their shares of Company Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer, share exchange, dissolution, liquidation
or winding up (but no failure to mail such notice or any defect therein or in
the mailing thereof shall affect the validity of the corporate action required
to be specified in such notice).

 
71

--------------------------------------------------------------------------------

 


Section 17.7          Certain Defined Terms.
 
The following definitions shall apply to terms used in this Article XVII:


(a)           “Closing Price” of any security on any day means the last reported
sale price for such security on such day or, if no sale takes place on such day,
the average of the reported closing bid and asked prices on such day of such
security, in either case as reported on the principal quotation system or
securities exchange on which such security is listed or admitted to trading or
quoted, or, if not listed or admitted to trading or quoted on any national
securities exchange or quotation system, the average of the closing bid and
asked prices of such security in the over-the-counter market on the day in
question as reported by the National Quotation Bureau Incorporated, or a similar
generally accepted reporting service, or, if not so available in such manner, as
furnished by any Nasdaq member firm selected from time to time by the Board of
Directors for that purpose or, if not so available in such manner, as otherwise
determined in good faith by the Board of Directors.


(b)           “Trading Day” means a day on which securities are traded on the
national securities exchange or quotation system used to determine the Closing
Price or, if the Closing Price is determined based upon one of the other
permitted methods in Section 17.7(a), a day on which securities are traded on
the Nasdaq Global Market.


Section 17.8           Dividend or Interest Reinvestment Plans.
 
Notwithstanding the foregoing provisions, the issuance of any shares of Company
Common Stock pursuant to any plan providing for the reinvestment of dividends or
interest payable on securities of the Company and the investment of additional
optional amounts in shares of Company Common Stock under any such plan, and the
issuance of any shares of Company Common Stock or options or rights to purchase
such shares pursuant to any employee benefit plan or program of the Company or
pursuant to any option, warrant, right or exercisable, exchangeable or
convertible security outstanding as of the date the Securities were first
issued, shall not be deemed to constitute an issuance of Company Common Stock or
exercisable, exchangeable or convertible securities by the Company to which any
of the adjustment provisions described above shall apply. There also shall be no
adjustment of the Conversion Price in case of the issuance of any stock (or
securities convertible into or exchangeable for stock) of the Company except as
specifically described in this Article XVII.

 
72

--------------------------------------------------------------------------------

 


Section 17.9          Certain Additional Rights.
 
In case the Company shall, by dividend or otherwise, declare or make a
distribution on Company Common Stock referred to in Section 17.3(c) or (d)
(including, without limitation, dividends or distributions referred to in the
last sentence of Section 17.3(c)), then the Securityholders, upon the conversion
thereof subsequent to the close of business on the date fixed for the
determination of shareholders entitled to receive such distribution and prior to
the effectiveness of the Conversion Price adjustment in respect of such
distribution, also shall be entitled to receive for each share of Company Common
Stock into which the Securities are converted, the portion of the shares of
Company Common Stock, rights, warrants, evidences of indebtedness, shares of
capital stock, cash and assets so distributed applicable to one share of Company
Common Stock; provided, however, that, at the election of the Company (whose
election shall be evidenced by a Board Resolution) with respect to all
Securityholders so converting, the Company may, in lieu of distributing to such
Securityholder any portion of such distribution not consisting of cash or
securities of the Company, pay such Securityholder an amount in cash equal to
the fair market value thereof (as determined in good faith by the Board of
Directors, whose determination shall be conclusive and described in a Board
Resolution). If any conversion of Securities described in the immediately
preceding sentence occurs prior to the payment date for a distribution to
holders of Company Common Stock which the Securityholders so converted is
entitled to receive in accordance with the immediately preceding sentence, the
Company may elect (such election to be evidenced by a Board Resolution) to
distribute to such Securityholder a due bill for the shares of Company Common
Stock, rights, warrants, evidences of indebtedness, shares of capital stock,
cash or assets to which such Securityholder is so entitled, provided, that such
due bill (i) meets any applicable requirements of the principal national
securities quotation system or other market in, on or by which the Company
Common Stock is then traded, listed or quoted, and (ii) requires payment or
delivery of such shares of Company Common Stock, rights, warrants, evidences of
indebtedness, shares of capital stock, cash or assets no later than the date of
payment or delivery thereof to holders of shares of Company Common Stock
receiving such distribution.


Section 17.10        Trustee Not Responsible for Determining Conversion Price or
Adjustments.
 
Neither the Trustee nor any Conversion Agent shall at any time be under any duty
or responsibility to any Securityholder or holder of Preferred Securities to
determine whether any facts exist which may require any adjustment of the
Conversion Price, or with respect to the nature or extent of any such adjustment
when made, or with respect to the method employed, or herein or in any
supplemental indenture provided to be employed, in making the same. Neither the
Trustee nor any Conversion Agent shall be accountable with respect to the
validity or value (or the kind of account) of any shares of Company Common Stock
or of any securities or property, which may at any time be issued or delivered
upon the conversion of any Security; and neither the Trustee nor any Conversion
Agent makes any representation with respect thereto. Neither the Trustee nor any
Conversion Agent shall be responsible for any failure of the Company to make any
cash payment or to issue, transfer or deliver any shares of Company Common Stock
or stock certificates or other securities or property upon the surrender of any
Security or Preferred Security for the purpose of conversion, or, except as
expressly herein provided, to comply with any of the covenants of the Company
contained in Article III or this Article XVII.
 
 
73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.


SERVISFIRST BANCSHARES, INC.
   
By:
/s/ Thomas A. Broughton III
  Thomas A. Broughton III 
Title:
President and Chief Executive Officer
 
WILMINGTON TRUST COMPANY,
as Trustee
   
By
/s/ Christopher J. Slaybaugh
 
Authorized Officer

 
 
74

--------------------------------------------------------------------------------

 


EXHIBIT A


(FORM OF FACE OF SECURITY)


THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY APPLICABLE STATE SECURITIES
LAW.  THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO OR
FOR RESALE IN CONNECTION WITH THE DISTRIBUTION THEREOF.  NO DISPOSITION OF THIS
SECURITY MAY BE MADE IN THE ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN EXEMPTION FROM OR A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAW.


[Certificated Securities Legend]


IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.


[Global Securities Legend]


THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (THE “DEPOSITORY”) OR A NOMINEE OF THE DEPOSITORY.  THIS GLOBAL SECURITY
IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
SERVISFIRST BANCSHARES, INC. OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE
OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 
A-1

--------------------------------------------------------------------------------

 


TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OR PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE.


[If the security is issued upon dissolution of ServisFirst Capital
Trust II pursuant to Section 2.5 of the Indenture, insert: ]


EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF Section 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A OR REGULATION D THEREUNDER OR ANOTHER AVAILABLE
EXEMPTION.  EACH HOLDER OF THIS SECURITY REPRESENTS TO SERVISFIRST BANCSHARES,
INC. THAT (A) SUCH HOLDER WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER THIS
SECURITY (WITHOUT THE CONSENT OF SERVISFIRST BANCSHARES, INC.) OTHER THAN (I) TO
SERVISFIRST BANCSHARES, INC., (II) IN THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION COMPLYING WITH THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT, (III) IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, (IV) PURSUANT
TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
SUBJECT IN THE CASE OF CLAUSE (II), (III) OR (IV) TO THE RECEIPT BY THE
REGISTRAR (AND SERVISFIRST BANCSHARES, INC., IF IT SO REQUESTS) OF AN OPINION OF
COUNSEL OR SUCH OTHER EVIDENCE ACCEPTABLE TO SERVISFIRST BANCSHARES, INC. THAT
SUCH RESALE, PLEDGE OR TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, AND
THAT (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THIS SECURITY OF THE RESALE RESTRICTIONS REFERRED TO HEREIN AND
DELIVER TO THE TRANSFEREE (OTHER THAN A QUALIFIED INSTITUTIONAL BUYER) PRIOR TO
THE SALE A COPY OF THE TRANSFER RESTRICTIONS APPLICABLE HERETO (COPIES OF WHICH
MAY BE OBTAINED FROM THE TRUSTEE).
 
 
A-2

--------------------------------------------------------------------------------

 
 

No. 
CUSIP No.     

 
SERVISFIRST BANCSHARES, INC.
6.0% JUNIOR SUBORDINATED MANDATORY CONVERTIBLE DEFERRABLE
INTEREST DEBENTURE
DUE MARCH 15, 2040


ServisFirst Bancshares, Inc., a Delaware corporation (the “Company”, which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to ______________, or registered assigns,
the principal sum of $__________ Dollars on March 15, 2040 (the “Stated
Maturity”), unless previously prepaid, and to pay interest on the outstanding
principal amount hereof from ___________, 20__, or from the most recent interest
payment date to which interest has been paid or duly provided for, quarterly
(subject to deferral as set forth herein) in arrears on June 15, September 15,
December 15 and March 15 of each year (each such date, an “Interest Payment
Date”), commencing June 15, 2010, until the principal hereof shall have become
due and payable, and on any overdue principal and premium, if any, and (without
duplication and to the extent that payment of such interest is enforceable under
applicable law) on any overdue installment of interest at the same rate per
annum compounded quarterly.  The amount of interest payable on any Interest
Payment Date shall be computed on the basis of the actual number of days elapsed
over a 360-day year of twelve 30-day months.  In the event that any date on
which the principal of (or premium, if any) or interest on this Security is
payable is not a Business Day, then payment payable on such date will be made on
the next succeeding day that is a Business Day (and without any interest or
other payment in respect of any such delay), with the same force and effect as
if made on such date.


This Security will bear interest during the Interest Period at the rate of 6.0%
per annum during its term from the Issue Date and ending on March 15, 2040.


The interest installment so payable, and punctually paid or duly provided for,
on any Interest Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Security (or one or more Predecessor Securities, as
defined in said Indenture) is registered at the close of business on the regular
record date for such interest installment, which shall be the fifteenth day
(whether or not a Business Day) next preceding the relevant Interest Payment
Date.  Any such interest installment not punctually paid or duly provided for
shall forthwith cease to be payable to the holders on such regular record date
and may be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a special
record date to be fixed by the Trustee for the payment of such defaulted
interest, notice whereof shall be given to the holders of Securities not less
than 10 days prior to such special record date, or may be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.

 
A-3

--------------------------------------------------------------------------------

 


The principal of (and premium, if any) and interest on this Security shall be
payable at the office or agency of the Property Trustee (or other paying agent
appointed by the Company) maintained for that purpose in any coin or currency of
the United States of America that at the time of payment is legal tender for
payment of public and private debts; provided, however, that, payment of
interest may be made at the option of the Company by (i) check mailed to the
holder at such address as shall appear in the Security Register or (ii) by wire
transfer to an account maintained by the Person entitled thereto, provided that
proper written transfer instructions have been received by the relevant record
date; provided that if this Security is in global form, the interest hereon
shall be made in immediately available funds.  Notwithstanding the foregoing, so
long as the Holder of this Security is the Property Trustee, the payment of the
principal of (and premium, if any) and interest on this Security will be made at
such place and to such account as may be designated by the Property Trustee.


The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of Senior Debt, and this Security is issued subject to the provisions of
the Indenture with respect thereto.  Each holder of this Security, by accepting
the same, (a) agrees to and shall be bound by such provisions, (b) authorizes
and directs the Trustee on his or her behalf to take such action as may be
necessary or appropriate to acknowledge or effectuate the subordination so
provided and (c) appoints the Trustee his or her attorney-in-fact for any and
all such purposes.  Each holder hereof, by his or her acceptance hereof, hereby
waives all notice of the acceptance of the subordination provisions contained
herein and in the Indenture by each holder of Senior Debt, whether now
outstanding or hereafter incurred, and waives reliance by each such holder upon
said provisions.


This Security shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
Certificate of Authentication hereon shall have been signed by or on behalf of
the Trustee.


The provisions of this Security are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.


IN WITNESS WHEREOF, the Company, under its corporate seal, has caused this
instrument to be executed.


Dated:                                                                        


SERVISFIRST BANCSHARES, INC.
   
By:
   
Thomas A. Broughton III
 
Its:  President and CEO

Attest:


By:
   
William M. Foshee
 
Secretary
   

[SEAL]

 
A-4

--------------------------------------------------------------------------------

 

(FORM OF CERTIFICATE OF AUTHENTICATION)


CERTIFICATE OF AUTHENTICATION


This is one of the Securities referred to in the within-mentioned Indenture.


WILMINGTON TRUST COMPANY,
as Trustee
   
By:
   
Authorized Officer



[SEAL]

 
A-5

--------------------------------------------------------------------------------

 

(FORM OF REVERSE OF SECURITY)


This Security is one of the Securities of the Company (herein sometimes referred
to as the “Securities”), specified in the Indenture, all issued or to be issued
under and pursuant to an Indenture, dated as of March 15, 2010 (the
“Indenture”), duly executed and delivered between the Company and Wilmington
Trust Company, as Trustee (the “Trustee”), to which Indenture reference is
hereby made for a description of the rights, limitations of rights, obligations,
duties and immunities thereunder of the Trustee, the Company and the holders of
the Securities.


Upon the occurrence and continuation of a Special Event, the Company shall have
the right to prepay this Security in whole (but not in part) at the Prepayment
Price.


 “Prepayment Price” means, with respect to any prepayment of the Securities, an
amount in cash equal to 100% of the principal amount of the Securities to be
prepaid, plus accrued and unpaid interest thereon, including Compounded Interest
and Additional Sums, if any, to the date of such prepayment.


The Prepayment Price shall be paid prior to 12:00 noon, New York City time, on
the date of such prepayment, provided, that the Company shall deposit with the
Trustee an amount sufficient to pay the Prepayment Price by 10:00 a.m., New York
City time, on the date the Prepayment Price is to be paid.  Any prepayment
pursuant to this paragraph will be made upon not less than 30 days’ nor more
than 60 days’ notice.


Any Securityholder has the right, exercisable at any time after issuance, and on
or before the close of business on the Business Day immediately preceding the
date of repayment of the Securities, whether at maturity or upon redemption, to
convert the principal amount thereof (or any portion thereof that is an integral
multiple of $5,000) into fully paid and nonassessable shares of Company Common
Stock at an initial conversion price of $25.00 per share of Company Common
Stock, subject to adjustment under certain circumstances (the “Conversion
Price”). The number of shares of Company Common Stock issuable upon conversion
of a principal amount of Securities shall be determined by dividing (1) the
aggregate principal amount of the Securities to be converted by (B) the
Conversion Price. No fractional shares of Company Common Stock shall be issued
upon conversion and, in lieu thereof, a cash payment shall be made for any
fractional interest, based upon Conversion Price. The outstanding principal
amount of any Security shall be reduced by the portion of the principal amount
thereof converted into shares of Company Common Stock.


                To convert a Security, a Securityholder must (i) complete and
sign a Conversion Request substantially in the form attached hereto,
(ii) surrender the Security to the Conversion Agent, (iii) furnish appropriate
endorsements or transfer documents if required by the Security Registrar or
Conversion Agent, and (iv) pay any transfer or similar tax, if required. If a
Conversion Request is delivered on or after the regular record date and prior to
the subsequent Interest Payment Date, the Securityholder shall be required to
pay to the Company the interest payment to be made on the subsequent Interest
Payment Date, and shall be entitled to receive the interest payable on the
subsequent Interest Payment Date, on the portion of Securities to be converted
notwithstanding the conversion thereof prior to such Interest Payment Date.
Notwithstanding the foregoing, if, during an Extended Interest Payment Period, a
notice of redemption is mailed pursuant to the Indenture and a Security is
converted after such mailing but prior to the relevant redemption date, all
accrued but unpaid interest through the date of conversion shall be paid to the
Securityholder on the redemption date. Except as otherwise provided in the
immediately preceding two sentences, in the case of any Security which is
converted, interest with an Interest Payment Date which is after the date of
conversion of such Security shall not be payable, and the Company shall not make
or be required to make any other payment, adjustment or allowance with respect
to accrued but unpaid interest on the Securities being converted, which shall be
deemed to be paid in full. If any Security called for redemption is converted,
any money deposited with the Trustee or with any Paying Agent or so segregated
and held in trust for the redemption of such Security shall be paid to the
Company upon Company request or, if then held by the Company, shall be
discharged from such trust.

 
A-6

--------------------------------------------------------------------------------

 


To the extent not previously prepaid pursuant to Article XIV of the Indenture or
converted into shares of Company Stock pursuant to Section 17.2 of the
Indenture, all Securities will automatically and mandatorily convert into shares
of Company Common Stock on the Mandatory Conversion Date, March 15, 2013, at the
Conversion Price.


In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of all of the Securities may be declared, and
upon such declaration shall become, due and payable, in the manner, with the
effect and subject to the conditions provided in the Indenture.


The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of a majority in aggregate principal amount of the
Securities at the time outstanding, as defined in the Indenture, to execute
supplemental indentures for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of the Indenture or of
modifying in any manner the rights of the holders of the Securities; provided,
however, that no such supplemental indenture shall, without the consent of each
holder of Securities then outstanding and affected thereby, (i) extend the
Stated Maturity of any Securities, or reduce the principal amount thereof, or
reduce any amount payable on prepayment thereof, or reduce the rate or extend
the time of payment of interest thereon (subject to Article XVI of the
Indenture), or make the principal of, or interest or premium on, the Securities
payable in any coin or currency other than U.S. dollars, or impair or affect the
right of any holder of Securities to institute suit for the payment thereof, or
(ii) reduce the aforesaid percentage of Securities, the holders of which are
required to consent to any such supplemental indenture.  The Indenture also
contains provisions permitting the holders of a majority in aggregate principal
amount of the Securities at the time outstanding affected thereby, on behalf of
all of the holders of the Securities, to waive any past default in the
performance of any of the covenants contained in the Indenture, or established
pursuant to the Indenture, and its consequences, except a default in the payment
of the principal of or premium, if any, or interest on any of the Securities or
a default in respect of any covenant or provision under which the Indenture
cannot be modified or amended without the consent of each holder of Securities
then outstanding.  Any such consent or waiver by the holder of this Security
(unless revoked as provided in the Indenture) shall be conclusive and binding
upon such holder and upon all future holders and owners of this Security and of
any Security issued in exchange heretofore or in place hereof (whether by
registration of transfer or otherwise), irrespective of whether or not any
notation of such consent or waiver is made upon this Security.

 
A-7

--------------------------------------------------------------------------------

 


No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and premium, if any, and interest on
this Security at the time and place and at the rate and in the money herein
prescribed.


The Company shall have the right, at any time and from time to time during the
term of the Securities, to defer payments of interest by extending the interest
payment period of such Securities for a period not exceeding 20 consecutive
quarterly periods, including the first such quarterly period during such
extension period, and not to extend beyond the Stated Maturity of the Securities
(an “Extension Period”), at the end of which period the Company shall pay all
interest then accrued and unpaid together with interest thereon at the rate
specified for the Securities (to the extent that payment of such interest is
enforceable under applicable law).  Before the termination of any such Extension
Period, the Company may further defer payments of interest by further extending
such Extension Period, provided that such Extension Period, together with all
such previous and further extensions within such Extension Period, shall not
exceed 20 consecutive quarterly periods, including the first quarterly period
during such Extension Period, or extend beyond the Stated Maturity of the
Securities.  Upon the termination of any such Extension Period and the payment
of all accrued and unpaid interest and any additional amounts then due, the
Company may commence a new Extension Period, subject to the foregoing
requirements.


The Company has agreed that it will not (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock (which includes common and
preferred stock) or (ii) make any payment of principal, interest or-premium, if
any, on or repay or repurchase or redeem any debt securities of the Company that
rank pari passu with or junior in right of payment to the Securities or make any
guarantee payments with respect to any guarantee by the Company of the debt
securities or any Subsidiary of the Company if such guarantee ranks pari passu
or junior in right of payment to the Securities (other than (a) dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, Common Stock of the Company, (b) any declaration of a
dividend in connection with the implementation of a stockholder’s rights plan,
or the issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto, (c) payments under the Preferred
Securities Guaranty, (d) as a result of a reclassification of the Company’s
capital stock or the exchange or the conversion of one class or series of the
Company’s capital stock for another class or series of the Company’s capital
stock, (e) the purchase of fractional interests in shares of the Company’s
capital stock pursuant to the exchange or conversion of such capital stock or
the security being exchanged or converted, and (f) purchases or issuances of
Common Stock in connection with any of the Company’s stock option, stock
purchase, stock loan or other benefit plans for its directors, officers or
employees or any of the Company’s dividend reinvestment plans, in each case as
now existing or hereinafter established or amended) if at such time (i) there
shall have occurred any event of which the Company has actual knowledge that (a)
is, or with the giving of notice or the lapse of time, or both, would be, an
Event of Default and (b) in respect of which the Company shall not have taken
reasonable steps to cure, (ii) if such Securities are held by ServisFirst
Capital Trust II, the Company shall be in default with respect to its payment of
any obligations under the Preferred Securities Guaranty or (iii) the Company
shall have given notice of its election of the exercise of its right to extend
the interest payment period and any such extension shall be continuing.

 
A-8

--------------------------------------------------------------------------------

 


The Company will have the right at any time to liquidate ServisFirst Capital
Trust II and cause the Securities to be distributed to the holders of the Trust
Securities in liquidation of ServisFirst Capital Trust II.


The Securities are issuable only in registered form without coupons in
denominations of $1 and any integral multiple thereof.  As provided in the
Indenture and subject to the transfer restrictions limitations as may be
contained herein and therein from time to time, the transfer of this Security is
registrable by the holder hereof on the Security Register of the Company, upon
surrender of this Security for registration of transfer at the office or agency
of the Trustee accompanied by a written instrument or instruments of transfer in
form satisfactory to the Company or the Trustee duly executed by the holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Securities of authorized denominations and for the same aggregate principal
amount and series will be issued to the designated transferee or
transferees.  No service charge will be made for any such registration of
transfer, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in relation thereto.


Prior to due presentment for registration of transfer of this Security, the
Company, the Trustee, any paying agent and the registrar may deem and treat the
registered holder hereof as the absolute owner hereof (whether or not this
Security shall be overdue and notwithstanding any notice of ownership or writing
hereon made by anyone other than the Security Registrar) for the purpose of
receiving payment of or on account of the principal hereof and premium, if any,
and interest due hereon and for all other purposes, and neither the Company nor
the Trustee nor any paying agent nor any registrar shall be affected by any
notice to the contrary.


No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this Security, or for any claim based hereon, or otherwise in
respect hereof, or based on or in respect of the Indenture, against any
incorporator, stockholder, officer or director, past, present or future, as
such, of the Company or of any predecessor or successor Person, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issuance hereof, expressly
waived and released.


All terms used in this Security that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.


THE INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 
A-9

--------------------------------------------------------------------------------

 

FORM OF CONVERSION REQUEST
 
To:          Servisfirst Bancshares, Inc. and Wilmington Trust Company, or any
successor Conversion Agent:
 
                The undersigned owner of these Securities hereby irrevocably
elects to convert these Securities, or the portion below designated, into
Company Common Stock in accordance with the terms of the Indenture (the
“Indenture”), dated as of March 15, 2010, between ServisFirst Bancshares, Inc.,
and Wilmington Trust Company, as Trustee.
 
                The undersigned owner of these Securities hereby directs the
Conversion Agent to convert such Securities on behalf of the undersigned, into
Company Common Stock (at the Conversion Price specified in the Indenture). The
undersigned owner of these Securities also hereby notifies the Conversion Agent
that the shares issuable and deliverable upon conversion, together with any
check in payment for fractional shares, should be issued in the name of and
delivered to the undersigned, unless a different name has been indicated in the
assignment below. (If shares are to be issued in the name of a person other than
the undersigned, the undersigned shall pay all transfer taxes payable with
respect thereto.)
 
                Date: ____________________
 
                Principal Amount of Securities to be converted ($25,000 or
integral multiples thereof): $                    
 
                If a name or names other than the undersigned, please indicate
in the spaces below the name or names in which the shares of Company Common
Stock are to be issued, along with the address or addresses of such person or
persons:
 
(Sign exactly as your name appears on the other side of this Security)
 
_____________________________________
(for conversion only)
 
Please print or type name and address, including zip code, and social security
or other identifying number:
 
Name:                                                                                     
 
Address:                                                                                   
 
                                  _______________________________________

 
                                  _______________________________________

SSN/TIN:                                                                                     
 
     Signature
Guarantee:*                                                                                                           
 
*
Signature must be guaranteed by an eligible guarantor institution that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (STAMP) or
such other signature guarantee program as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934.


 
A-10

--------------------------------------------------------------------------------

 

EXHIBIT B


CERTIFICATE TO TRUSTEE


Pursuant to Section 3.5 of the Indenture between ServisFirst Bancshares, Inc. as
the Company (the “Company’), and Wilmington Trust Company, as Trustee, dated as
of March 15, 2010 (the “Indenture”), the undersigned hereby certifies as
follows:


 
1.
In my capacity as an officer of the Company, I would normally have knowledge of
any default by the Company during the last fiscal year in the performance of any
covenants of the Company contained in the Indenture.



 
2.
[To my knowledge, the Company is not default in the performance of any covenants
contained in the Indenture.



or, alternatively:


I am aware of the default(s) in the performance of covenants in the Indentures,
as specified below.]  PLEASE PICK THE SENTENCE THAT APPLIES and DELETE THE ONE
THAT DOES NOT.


Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings ascribed to thereto in the Indenture.


IN WITNESS WHEREOF, the undersigned has executed this Officers’ Certificate.


Date:  ____________, 20___



  
Name:
Title:
    
Name:
Title:

 
 
B-1

--------------------------------------------------------------------------------

 